 

Exhibit 10.1

 

EXECUTION VERSION

 

 

 

$245,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

among

RMCO, LLC,

RE/MAX, LLC,

as Borrower,

The Several Lenders from Time to Time Parties Hereto,

and

JPMorgan Chase Bank, N.A.,

as Administrative Agent

Dated as of December 15, 2016

 

 

 

JPMorgan Chase Bank, N.A.

as Lead Arranger and Sole Bookrunner

 

 





--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS


1 

 

 

 

1.1

Defined Terms


1 

1.2

Other Definitional Provisions


26 

 

 

 

SECTION 2.

AMOUNT AND TERMS OF COMMITMENTS


27 

 

 

 

2.1

Term Commitments


27 

2.2

Procedure for Term Loan Borrowing


28 

2.3

Repayment of Term Loans


28 

2.4

Revolving Commitments


28 

2.5

Procedure for Revolving Loan Borrowing


28 

2.6

Commitment Fees, etc


29 

2.7

Termination or Reduction of Revolving Commitments


29 

2.8

Optional Prepayments


29 

2.9

Mandatory Prepayments and Commitment Reductions


30 

2.10

Conversion and Continuation Options


31 

2.11

Limitations on Eurodollar Tranches


31 

2.12

Interest Rates and Payment Dates


31 

2.13

Computation of Interest and Fees


32 

2.14

Inability to Determine Interest Rate


32 

2.15

Pro Rata Treatment and Payments


32 

2.16

Requirements of Law


34 

2.17

Taxes


35 

2.18

Indemnity


38 

2.19

Change of Lending Office


38 

2.20

Replacement of Lenders


38 

2.21

Defaulting Lenders


39 

2.22

Incremental Facilities


41 

 

 

 

SECTION 3.

LETTERS OF CREDIT


42 

 

 

 

3.1

L/C Commitment


42 

3.2

Procedure for Issuance of Letter of Credit


43 

3.3

Fees and Other Charges


43 

3.4

L/C Participations


43 

3.5

Reimbursement Obligation of the Borrower


44 

3.6

Obligations Absolute


44 

3.7

Letter of Credit Payments


45 

3.8

Applications


45 

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES


45 

 

 

 

4.1

Financial Condition


45 

4.2

No Change


46 

4.3

Existence; Compliance with Law


46 

4.4

Power; Authorization; Enforceable Obligations


46 

 







--------------------------------------------------------------------------------

 



 

4.5

No Legal Bar


46 

4.6

Litigation


47 

4.7

No Default


47 

4.8

Ownership of Property; Liens


47 

4.9

Intellectual Property


47 

4.10

Taxes


47 

4.11

Federal Regulations


47 

4.12

Labor Matters


47 

4.13

ERISA


48 

4.14

Investment Company Act; Other Regulations


48 

4.15

Subsidiaries


48 

4.16

Environmental Matters


48 

4.17

Accuracy of Information, etc


49 

4.18

Security Documents


50 

4.19

Solvency


50 

4.20

Anti-Terrorism Laws


50 

4.21

EEA Financial Institutions


51 

 

 

 

SECTION 5.

CONDITIONS PRECEDENT


51 

 

 

 

5.1

Conditions to Initial Loan


51 

5.2

Conditions to Each Loan


52 

 

 

 

SECTION 6.

AFFIRMATIVE COVENANTS


53 

 

 

 

6.1

Financial Statements


53 

6.2

Certificates; Other Information


54 

6.3

Payment of Tax and Government Liabilities


55 

6.4

Maintenance of Existence; Compliance


55 

6.5

Maintenance of Property; Insurance


55 

6.6

Inspection of Property; Books and Records; Discussions


55 

6.7

Notices


55 

6.8

Environmental Laws


56 

6.9

Additional Collateral, etc


56 

6.10

Use of Proceeds


58 

6.11

Maintenance of Ratings


58 

6.12

Anti-Corruption Laws


58 

 

 

 

SECTION 7.

NEGATIVE COVENANTS


58 

 

 

 

7.1

Financial Condition Covenants


58 

7.2

Indebtedness


59 

7.3

Liens


61 

7.4

Fundamental Changes


63 

7.5

Disposition of Property


64 

7.6

Restricted Payments


65 

7.7

Investments


66 

7.8

Optional Payments and Modifications of Certain Debt Instruments.


67 

7.9

Transactions with Affiliates


67 

7.10

Sales and Leasebacks


68 

7.11

Limitation on Activities of Parent


68 

 





ii

--------------------------------------------------------------------------------

 



 

7.12

Changes in Fiscal Periods


68 

7.13

Negative Pledge Clauses


68 

7.14

Clauses Restricting Subsidiary Distributions


69 

7.15

Lines of Business


69 

7.16

Anti-Terrorism Law


69 

7.17

Anti-Corruption Law


69 

7.18

Embargoed Person


70 

7.19

Anti-Money Laundering


70 

7.20

Unrestricted Subsidiaries


70 

 

 

 

SECTION 8.

EVENTS OF DEFAULT


71 

 

 

 

SECTION 9.

THE ADMINISTRATIVE AGENT


74 

 

 

 

9.1

Appointment


74 

9.2

Delegation of Duties


74 

9.3

Exculpatory Provisions


74 

9.4

Reliance by Administrative Agent


75 

9.5

Notice of Default


75 

9.6

Non-Reliance on Agents and Other Lenders


75 

9.7

Indemnification


76 

9.8

Agent in Its Individual Capacity


76 

9.9

Successor Administrative Agent


76 

 

 

 

SECTION 10.

MISCELLANEOUS


77 

 

 

 

10.1

Amendments and Waivers


77 

10.2

Notices


78 

10.3

No Waiver; Cumulative Remedies


79 

10.4

Survival of Representations and Warranties


79 

10.5

Payment of Expenses and Taxes


80 

10.6

Successors and Assigns; Participations and Assignments


81 

10.7

Adjustments; Set-off


84 

10.8

Counterparts


85 

10.9

Severability


85 

10.10

Integration


85 

10.11

GOVERNING LAW


85 

10.12

Submission to Jurisdiction; Waivers


85 

10.13

Acknowledgements


86 

10.14

Releases of Guarantees and Liens


86 

10.15

Confidentiality


86 

10.16

WAIVERS OF JURY TRIAL


87 

10.17

USA PATRIOT Act


87 

10.18

Acknowledgment and Consent to Bail-In of EEA Financial Institutions


87 

 

 

 



iii

--------------------------------------------------------------------------------

 

 

SCHEDULES:

 

1.1A

Commitments

1.1B

Immaterial Subsidiaries

4.6

Litigation

4.15

Subsidiaries

4.18(a)

UCC Filing Jurisdictions

7.2(d)

Existing Indebtedness

7.3(e)

Existing Liens

7.7

Investments

7.9

Transaction with Affiliates

 

 

EXHIBITS:

 

A

Form of Guarantee and Collateral Agreement

B

Form of Compliance Certificate

C

Form of New Lender Supplement

D

Form of Increased Facility Activation Notices

E

Closing Certificate

F

Form of Solvency Certificate

G

[Reserved]

H

Form of Perfection Certificate

I

Form of Assignment and Assumption

J

Form of U.S. Tax Compliance Certificate

K

[Reserved]

L

Form of Borrowing Notice

M

Form of Continuation/Conversion Notice

N-1

Form of Lender Addendum (Cashless Roll)

N-2

Form of Lender Addendum (Additional Term Lender)

N-3

Form of Lender Addendum (Consenting Lender)

 

 





--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of December
15. 2016, among RMCO, LLC, a Delaware limited liability company (“Parent”),
RE/MAX, LLC (f/k/a RE/MAX International, LLC), a Delaware limited liability
company (the “Borrower”), the several banks and other financial institutions or
entities from time to time parties to this Agreement (the “Lenders”) and
JPMorgan Chase Bank, N.A., as administrative agent.

WHEREAS, Parent and the Borrower are party to the Credit Agreement, dated as of
July 31, 2013 (as amended prior to the date hereof, the “Existing Credit
Agreement”), among the Borrower, Parent, the several banks and other financial
institutions or entities from time to time parties thereto as lenders, and the
Administrative Agent;

 

WHEREAS, each Term Lender (under, and as defined in, the Existing Credit
Agreement, an “Existing Lender”) that executes and delivers a Lender Addendum
(Cashless Roll) attached hereto as Exhibit N-1 (a “Lender Addendum (Cashless
Roll)”) will thereby (i) agree to the terms of this Agreement and (ii) agree to
continue all of its Term Loans (under, and as defined in, the Existing Credit
Agreement, the “Existing Term Loans”) that are outstanding on the Closing Date
(immediately prior to giving effect thereto) as a Term Loan hereunder (such
Lenders, collectively, the “Continuing Term Lenders”) in a principal amount
equal to the aggregate principal amount of such Existing Term Loans (or such
lesser amount as notified to such Existing Lender by the Administrative Agent
prior to the Closing Date);

 

WHEREAS, subject to the preceding recitals, each Person (other than a Continuing
Term Lender in its capacity as such) that executes and delivers a Lender
Addendum (Additional Term Lender) attached hereto as Exhibit N-2 (a “Lender
Addendum (Additional Term Lender)”) and agrees in connection therewith to make a
Term Loan (collectively, the “Additional Term Lenders”) will thereby (i) agree
to the terms of this Agreement and (ii) commit to make Term Loans to the
Borrower on the Closing Date (the “Additional Term Loans”) in such amount (not
in excess of any such commitment) as is determined by the Administrative Agent
and notified to such Additional Term Lender;

 

WHEREAS, each Existing Lender that executes and delivers a Lender Addendum
(Consenting Lender) attached hereto as Exhibit N-3 (a “Lender Addendum
(Consenting Lender)” and, together with a Lender Addendum (Cashless Roll) and a
Lender Addendum (Additional Term Lender), the “Lender Addenda”)) will thereby
agree to the terms of this Agreement (such Lenders, collectively, the
“Consenting Term Lenders”; and, for the avoidance of doubt, the Consenting Term
Lenders shall not be Continuing Term Lenders or Additional Term Lenders); and

 

WHEREAS, Parent and the Borrower wish to amend and restate the Existing Credit
Agreement on the terms set forth herein;

 

NOW, THEREFORE, the parties hereto hereby agree to amend and restate the
Existing Credit Agreement as of the Closing Date, and the Existing Credit
Agreement is hereby amended and restated in its entirety as follows as of the
Closing Date:

 

Section 1.  DEFINITIONS

1.1         Defined Terms.  As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such
day, (b) the NYFRB Rate in effect on such day plus ½ of 1% and (c) the
Eurodollar Rate that would be calculated as of such day (or, if such day is not
a Business Day, as of the next preceding Business Day) in respect of a proposed
Eurodollar Loan







--------------------------------------------------------------------------------

 



with a one-month Interest Period plus 1.0%, provided that the ABR with respect
to the Term Facility shall be no less than 1.75%.  Any change in the ABR due to
a change in the Prime Rate, the NYFRB Rate or such Eurodollar Rate shall be
effective as of the opening of business on the day of such change in the Prime
Rate, the Federal Funds Effective Rate or such Eurodollar Rate, respectively. 

“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.

“Acquisition Consideration”: the purchase consideration for any Permitted
Acquisition, whether paid in cash or by exchange of Capital Stock (other than
Capital Stock of Parent) or of assets or otherwise and whether payable at or
prior to the consummation of such Permitted Acquisition or deferred for payment
at any future time, whether or not any such future payment is subject to the
occurrence of any contingency, based upon the Borrower’s reasonable estimate of
any and all payments representing the purchase price and any assumptions of
Indebtedness, “earn-outs” and other agreements to make any payment the amount of
which is, or the terms of payment of which are, in any respect subject to or
contingent upon the revenues, income, cash flow or profits (or the like) of any
person or business; provided that any such future payment that is subject to a
contingency shall be considered Acquisition Consideration only to the extent of
the reserve, if any, required under GAAP at the time of such sale to be
established in respect thereof by the Borrower or any of its Subsidiaries.

“Additional Term Lender”: as defined in the recitals hereto.

“Additional Term Loans”: as defined in the recitals hereto.

“Administrative Agent”:  JPMorgan Chase Bank, N.A., together with its
Affiliates, as the arranger of the Commitments and as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, together with
any of its successors.

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the Closing Date, the aggregate amount of such Lender’s Commitments
at such time and (b) thereafter, the sum of (i) the aggregate then unpaid
principal amount of such Lender’s Term Loans and (ii) the amount of such
Lender’s Revolving Commitment then in effect or, if the Revolving Commitments
have been terminated, the amount of such Lender’s Revolving Extensions of Credit
then outstanding.

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”:  as defined in the preamble hereto.

“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Borrower or any of the Borrower’s subsidiaries from time to
time concerning or relating to bribery or corruption.

“Anti-Terrorism Laws”: as defined in Section 4.20.

“Applicable Margin”: (a) 1.75% per annum, in the case of ABR Loans and (b) 2.75%
per annum in the case of Eurodollar Loans.





2

--------------------------------------------------------------------------------

 



“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

“Approved Fund”:  as defined in Section 10.6(b).

“Asset Sale”:  any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clause (a), (b), (c) (as
to RE/MAX Brokerage, LLC and its Subsidiaries), (d), (e), (h), (i), (k), (l) or
(m) of Section 7.5) that yields gross proceeds to the Borrower or any of its
Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$1,000,000 per Disposition or series of related Dispositions.

“Assignee”:  as defined in Section 10.6(b).

“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit I.

“Available Revolving Commitment”:  as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Benefitted Lender”:  as defined in Section 10.7(a).

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”:  as defined in the preamble hereto.

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business”:  as defined in Section 4.16(b).

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that, in conformity with GAAP, would be
classified as “property, plant or equipment” or any comparable items on a cash
flow statement of such Person and its Subsidiaries. 





3

--------------------------------------------------------------------------------

 



“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP; provided, that,
in no event shall the obligations under the Headquarters Lease be treated as
Capital Lease Obligations.

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of one year or less from the date of acquisition
issued by any Lender or by any commercial bank organized under the laws of the
United States or any state thereof having combined capital and surplus of not
less than $500,000,000; (c) commercial paper of an issuer rated at least A-1 by
S&P or P-1 by Moody’s, or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of commercial paper issuers generally, and maturing within
270 days from the date of acquisition; (d) repurchase obligations of any Lender
or of any commercial bank satisfying the requirements of clause (b) of this
definition, having a term of not more than 30 days, with respect to securities
issued or fully guaranteed or insured by the United States government; (e)
securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by S&P or A by
Moody’s; (f) securities with maturities of one year or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
(g) money market mutual or similar funds that invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition; or
(h) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, as amended, (ii) are rated AAA by
S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000.  With respect to any Foreign Subsidiary, “Cash Equivalents”
shall also include any Investment substantially comparable to the foregoing but
in the currency of the jurisdiction of organization of such Subsidiary, or in
Euros or Dollars.

“Cash Interest Expense”:  for any period, Consolidated Interest Expense for such
period, including imputed interest expense for Capital Lease Obligations and
excluding any interest expense not payable in cash (such as, for example,
amortization of discount, amortization of debt issuance costs and interest
payable-in-kind). 

 “CFC”:  a “controlled foreign corporation” within the meaning of Section 957 of
the Code.

“CFC Foreign Subsidiary”:  a Domestic Subsidiary that owns no material assets
(directly or through one or more disregarded entities) other than the equity
interests (including debt instruments treated as equity for U.S. federal income
tax purposes) of one or more Excluded Foreign Subsidiaries that are CFCs.





4

--------------------------------------------------------------------------------

 



“Change of Control”: (a) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), excluding the Permitted Investors, shall become, or obtain
rights (whether by means or warrants, options or otherwise) to become, the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of greater than 35% of the Capital Stock of Parent
with ordinary voting power for the election of directors of Parent unless any
combination of the Permitted Investors, directly or indirectly, owns or controls
a greater percentage; or (b) at any time, a majority of members of the board of
directors (or equivalent) of Parent shall cease to consist of Continuing
Directors.

“Closing Date”:  the date on which the conditions precedent set forth in Section
5.1 shall have been satisfied, which date is December 15, 2016.

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

“Commitment”:  as to any Lender, the sum of the Term Commitment and the
Revolving Commitment of such Lender.

“Commitment Fee Rate”:  ½ of 1% per annum.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower or a Group Member within the meaning of
Section 4001 of ERISA or is part of a group that includes the Borrower or a
Group Member and that is treated as a single employer under Section 414(b), (c),
(m) or (o) of the Code.

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

"Connection Income Taxes": Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise taxes or
branch profits taxes.

“Consolidated Amortization Expense”:  for any period, the amortization expense
of the Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Current Assets”:  as at any date of determination, the total
assets of the Borrower and its Subsidiaries which may properly be classified as
current assets on a consolidated balance sheet of Borrower and its Subsidiaries
in accordance with GAAP (excluding cash and Cash Equivalents).

“Consolidated Current Liabilities”:  as at any date of determination, the total
liabilities of Borrower and its Subsidiaries which may properly be classified as
current liabilities (other than the current portion of any Loans or any other
Funded Debt) on a consolidated balance sheet of the Borrower and its
Subsidiaries in accordance with GAAP.

“Consolidated Depreciation Expense”:  for any period, the depreciation expense
of the Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP. 





5

--------------------------------------------------------------------------------

 



“Consolidated EBITDA”:  for any period, Consolidated Net Income for such period
adjusted by (x) adding thereto, in each case (except for clause (i)) only to the
extent (and in the same proportion) deducted in determining such Consolidated
Net Income and without duplication (and with respect to the portion of
Consolidated Net Income attributable to any Subsidiary of the Borrower only if a
corresponding amount would not be prohibited at the date of determination to be
distributed to the Borrower by such Subsidiary, pursuant to the terms of its
Contractual Obligations and Requirements of Law applicable to such Subsidiary or
its equityholders):

(a)        Consolidated Interest Expense for such period;

(b)        Consolidated Amortization Expense for such period;

(c)        Consolidated Depreciation Expense for such period;

(d)        Consolidated Tax Expense for such period;

(e)        the aggregate amount of all other non-cash charges (other than any
write down or write off of receivables or any other payment rights similar to
receivables) reducing Consolidated Net Income (excluding any non-cash charge
that results in an accrual of a reserve for cash charges in any future period)
for such period;

(f)        dividends or other equity distributions permitted and included in
operating income for such period;

(g)        fees and indemnities of directors;

(h)        proceeds of business interruption insurance;

(i)        the amount of any loss from restructuring charges or reserves (which
for the avoidance of doubt, shall include change of control bonuses, retention,
escheat, fees related to executive recruiters, severance, relocation, excess
pension charges, contract termination costs and future lease commitments); and

(j)        costs, fees, expenses and charges related to any Permitted
Acquisition, any Investment permitted hereunder, any equity issuance (including
any initial public offering of the Borrower, Parent or PubCo), any Disposition
permitted hereunder or the incurrence of any Indebtedness permitted hereunder;
and

(y) subtracting therefrom the aggregate amount of all non-cash items increasing
Consolidated Net Income (other than the accrual of revenue or recording of
receivables in the ordinary course of business) for such period.

Other than for purposes of calculating Excess Cash Flow, Consolidated EBITDA
shall be calculated on a pro forma basis (which may include such adjustments as
are permitted under Regulation S-X of the SEC and such other adjustments
reflecting cost savings certified by a Responsible Officer which are related to
actions implemented or to be implemented within one year of the applicable
event), to give effect to any Permitted Acquisition and asset Dispositions
(other than any asset Disposition in the ordinary course of business)
consummated at any time on or after the first day of the four consecutive fiscal
quarters thereof as if each such Permitted Acquisition had been effected on the
first day of such period and as if each such asset Disposition had been
consummated on the day prior to the first day of such period.





6

--------------------------------------------------------------------------------

 



“Consolidated Indebtedness”:  at a particular date, the aggregate stated balance
sheet amount of all Indebtedness of the Borrower and its Subsidiaries determined
on a consolidated basis in accordance with GAAP at such date; provided that it
is understood and agreed that the full aggregate principal amount of the Loans
then outstanding shall be included in determining the amount of Consolidated
Indebtedness; provided further that Consolidated Indebtedness shall (a) exclude
(i) any amounts relating to preferred equity, employee consulting arrangements,
accrued expenses, deferred rent, deferred taxes, obligations under employment
agreements and deferred compensation and (ii) post-closing purchase price
adjustments or earn-outs and (b) include any obligations under any Swap
Agreements then due and payable that would be reflected on a consolidated
balance sheet of the Borrower and its Subsidiaries as of such date.

“Consolidated Interest Coverage Ratio”:  as at the last day of any period of
four consecutive fiscal quarters of the Borrower, the ratio of (a) Consolidated
EBITDA for such period to (b) Cash Interest Expense for such period.

“Consolidated Interest Expense”:  with respect to the Borrower and its
Subsidiaries on a consolidated basis for any period, the sum of (a) interest
expense determined in accordance with GAAP for such period (net of any cash
interest income), plus (i) the amortization of debt discounts, (ii) the
amortization of all fees payable in connection with the incurrence of
Indebtedness to the extent included in interest expense (but excluding the
amortization of debt issuance costs in connection with the Transactions) and
(iii) the portion of any payments of accruals with respect to Capital Lease
Obligations allocable to interest expense and (b) capitalized
interest.  Consolidated Interest Expense shall be calculated on a pro forma
basis (which may include such adjustments as are permitted under Regulation S-X
of the SEC and such other adjustments reflecting cost savings certified by a
Responsible Officer which are related to actions implemented or to be
implemented within one year of the applicable event) to give effect to any
Indebtedness incurred, assumed or permanently repaid or extinguished during the
relevant four consecutive fiscal quarters in connection with any Permitted
Acquisition and asset Dispositions (other than any asset Dispositions in the
ordinary course of business) as if such incurrence, assumption, repayment or
extinguishing had been effected on the first day of such period.

“Consolidated Net Income”:  for any period, the net income or loss of the
Borrower and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded therefrom,
without duplication:

(a)        the income or loss of any Person (other than consolidated
Subsidiaries of the Borrower) in which any other Person (other than the Borrower
or any of its Subsidiaries) has a joint interest, except to the extent of the
amount of dividends or other distributions actually paid to the Borrower or any
of its Subsidiaries by such Person during such period;

(b)        the cumulative effect of a change in accounting principles during
such period;

(c)        any net after-tax income (loss) from discontinued operations and any
net after-tax gains or losses on disposal of discontinued operations;

(d)        the income or loss of any Person accrued prior to the date it becomes
a Subsidiary or is merged into or consolidated with the Borrower or any of its
Subsidiaries or all or substantially all of the property or assets of such
Person are acquired by the Borrower or any of its Subsidiaries;





7

--------------------------------------------------------------------------------

 



(e)        the income of any consolidated Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of such income is not at the time permitted by operation of the terms of its
Contractual Obligations and Requirements of Law;

(f)        any (i) extraordinary gain (or extraordinary loss) realized during
such period by the Borrower or any of its Subsidiaries or (ii) gain (or loss)
realized during such period by the Borrower or any of its Subsidiaries upon an
asset Disposition (other than asset Dispositions in the ordinary course of
business), in each case, together with any related provision for taxes on any
such gain (or the tax effect of any such loss), recorded or recognized by the
Borrower or any of its Subsidiaries during such period;

(g)        unrealized gains and losses with respect to Swap Agreements during
such period;

(h)        purchase accounting or similar accounting adjustments required or
permitted by GAAP in connection with any Permitted Acquisition;

(i)        to the extent reflected in the calculation of such net income or
loss, payments under earn-outs to which the seller in any Permitted Acquisition
or Disposition becomes entitled; and

(j)        non-recurring or unusual gains (losses).

“Consolidated Tax Expense”:  for any period, the tax expense of the Borrower and
its Subsidiaries, for such period, determined on a consolidated basis in
accordance with GAAP.

“Consolidated Working Capital”:  at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

“Continuing Directors”:  the directors (or equivalent group) of Parent on the
Closing Date, after giving effect to the transactions contemplated hereby, and
each other director, if, in each case, such other director’s nomination for
election to the board of directors of Parent is recommended by at least a
majority of the then Continuing Directors or such other director receives the
vote of the Permitted Investors in his or her election by the shareholders of
Parent.

“Continuing Term Lender”: as defined in the recitals hereto.

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Credit Party”: The Administrative Agent, the Issuing Lender or any other
Lender.

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”:  any Lender, that has (a) failed to fund any portion of its
Revolving Loans within three Business Days of the date required to be funded by
it hereunder or fund any portion of its participations in Letters of Credit; (b)
notified the Borrower, the Administrative Agent, any Lender or the Issuing
Lender orally or in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement, the other Loan Documents or under other agreements in which it
commits to extend credit; (c) failed, within three Business Days after request
by the Administrative Agent, to confirm that it will comply with the terms of
this Agreement or the other Loan





8

--------------------------------------------------------------------------------

 



Documents relating to its obligations to fund prospective Revolving Loans; (d)
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within three Business Days of
the date when due, unless the subject of a good faith dispute; (e) as to which
Administrative Agent has a good faith belief that such Lender has defaulted in
fulfilling its obligations (as a lender, agent or letter of credit issuer)
generally under other syndicated credit facilities (provided, that, with respect
to each Lender that is not an Affiliate of the Loan Parties, the Borrower shall
have consented to the determination that such Lender is a “Defaulting Lender”
pursuant to this clause (e)); or (f) (i) become or is insolvent or has a parent
company that has become or is insolvent or made a general assignment for the
benefit of creditors, or (ii) become the subject of a bankruptcy, insolvency
proceeding or Bail-In Action, or has had a receiver, conservator, trustee or
custodian appointed for it, or for any substantial part of its assets, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a direct or indirect
parent company that has become the subject of a bankruptcy, insolvency
proceeding or Bail-In Action, or has had a receiver, conservator, trustee or
custodian appointed for it, or for any substantial part of its assets or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollars” and “$”:  dollars in lawful currency of the United States.

“Domestic Subsidiary”:  any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

“Dutch Auction”: as defined in Section 10.6(f).

“ECF Percentage”:  50%; provided that, with respect to each fiscal year of the
Borrower ending on or after December 31, 2016, the ECF Percentage shall be
reduced to 25% if the Total Leverage Ratio as of the last day of such fiscal
year is not greater than 3.25 to 1.0 and to 0% if the Total Leverage Ratio as of
the last day of such fiscal year is not greater than 2.75 to 1.0.

“EEA Financial Institution”: (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority, (b)
any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 “Engagement Letter”:  the Engagement Letter dated November 28, 2016 among
JPMorgan Chase Bank, N.A. and the Borrower.

“Environmental Laws”:  any and all applicable foreign, federal, state, local or
municipal laws, rules having the force and effect of law, written orders,
regulations, statutes, ordinances, codes,





9

--------------------------------------------------------------------------------

 



decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of worker health or the environment,
as now or may at any time hereafter be in effect.

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”:  with respect to any Eurodollar Loan for any Interest
Period, the London interbank offered rate as administered by the British Bankers
Association (or any other person which takes over the administration of that
rate) for Dollars and period as appearing on pages LIBOR01 or LIBOR02 of the
Reuters Screen (or on any successor or substitute page on such screen, or on the
appropriate page of such other information service which publishes that rate
from time to time in place of Reuters; a “Screen Rate”) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period; provided that, if the Screen Rate shall not be available at such time
for such Interest Period (an “Impacted Interest Period”) with respect to US
Dollars, then the Eurodollar Base Rate shall be the Interpolated Rate at such
time; provided,  further that if the Screen Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.  “Interpolated
Rate” means, at any time, the rate per annum determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the Screen Rate for the longest period (for which that Screen Rate
is available in US Dollars) that is shorter than the Impacted Interest Period
and (b) the Screen Rate for the shortest period (for which that Screen Rate is
available for US Dollars) that exceeds the Impacted Interest Period, in each
case, at such time; provided, that, if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement;
provided,  further, that the Eurodollar Base Rate with respect to the Term
Facility shall be no less than 0.75%.

“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements

 

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).





10

--------------------------------------------------------------------------------

 



“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”:  for any fiscal year of the Borrower, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income, (iii)
decreases in Consolidated Working Capital for such fiscal year, (iv) the
aggregate net amount of non‑cash loss on the Disposition of property by the
Borrower and its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent deducted in
arriving at such Consolidated Net Income and (v) gains excluded from the
calculation of Consolidated Net Income by operation of clauses (f), (i) and
(j)  of the definition thereof that are received in cash during such fiscal year
over (b) the sum, without duplication, of (i) the amount of all non-cash credits
and gains included in arriving at such Consolidated Net Income, including
non-cash gains on the Disposition of property by the Borrower and its
Subsidiaries during such fiscal year (other than sales of inventory in the
ordinary course of business), (ii) the aggregate amount actually paid by the
Borrower and its Subsidiaries in cash during such fiscal year on account of
Capital Expenditures (excluding the principal amount of Indebtedness incurred in
connection with such expenditures and any such expenditures financed with the
proceeds of any Reinvestment Deferred Amount), (iii) the aggregate amount of all
prepayments of Revolving Loans during such fiscal year to the extent
accompanying permanent optional reductions of the Revolving Commitments, (iv)
the aggregate amount of all regularly scheduled or voluntary principal payments
of Funded Debt (other than the Term Loans) of the Borrower and its Subsidiaries
made during such fiscal year (other than in respect of any revolving credit
facility to the extent there is not an equivalent permanent reduction in
commitments thereunder) and the aggregate amount of all regularly scheduled
principal payments of the Term Loans made during such fiscal year, (v) increases
in Consolidated Working Capital for such fiscal year, (vi) taxes of Borrower and
its Subsidiaries that were paid in cash during such fiscal year or will be paid
within six months after the end of such fiscal year thereof and for which
reserves have been established and Permitted Tax Distributions during such
fiscal year, (vii) capitalized interest of the Borrower and its Subsidiaries to
the extent not deducted in Consolidated Net Income, (viii) the aggregate amount
of Investments under Sections 7.7(d), (f), (i), (k) and (m) and the aggregate
amount of Restricted Payments under Sections 7.6(c), (d), (e), (g) and (i), in
each case to the extent not deducted in Consolidated Net Income and made with
cash during such period, (ix) the aggregate amount paid by the Group Members
during such fiscal year in respect of the costs and expenses associated with the
Transactions or any initial public offering of the Borrower, Parent or PubCo to
the extent not deducted from Consolidated Net Income, (x) losses excluded from
the calculation of Consolidated Net Income by operation of clauses (f), (i) and
(j) of the definition thereof that are paid in cash during such fiscal year and
(xi) prepayments of the Term Loans pursuant to Section 2.9(b) to the extent such
prepayments are made with Net Cash Proceeds from any Asset Sale that are equal
to the gains in respect of such Asset Sale included in clause (a)(v) above.

“Excess Cash Flow Application Date”:  as defined in Section 2.9(c).

“Excluded Foreign Subsidiary”:  any Foreign Subsidiary in respect of which
either (a) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (b) the guaranteeing by such Subsidiary of the Obligations, would,
in the good faith judgment of the Borrower, result in adverse tax consequences
to the Borrower. 

“Excluded Taxes”: means any of the following taxes imposed on or with respect to
the Administrative Agent or a Lender or required to be withheld or deducted from
a payment to the Administrative Agent or a Lender, (w) taxes imposed on or
measured by net income (however denominated), franchise taxes, and branch
profits taxes, in each case, (i) imposed as a result of such Administrative
Agent or such Lender being organized under the laws of, or having its principal
office or,





11

--------------------------------------------------------------------------------

 



in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes; (x) in the case of a Lender, U.S. federal
withholding taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.20) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such taxes were payable either to such Lender's assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office; (y) that are
attributable to such Lender’s failure to comply with the requirements of Section
2.17(e), Section 2.17(f) or (z) that are U.S. withholding taxes imposed under
FATCA.

“Executive Order”: as defined in Section 4.20.

“Existing Credit Agreement”:  as defined in the recitals hereto.

“Existing Term Loans”:  as defined in the recitals hereto.

“Facility”:  each of (a) the Term Commitments and the Term Loans made thereunder
(the “Term Facility”), (b) the Revolving Commitments and the extensions of
credit made thereunder (the “Revolving Facility”) and (c) the Incremental
Facilities.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it; provided that, if
the Federal Funds Effective Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Fee Payment Date”:  (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.

“Financial Covenants”: the covenants set forth in Sections 6.1(a) and (b).

“Foreign Plan”:  each employee benefit plan (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is not subject to US law and is
maintained or contributed to by any Group Member or any Commonly Controlled
Entity.

“Foreign Subsidiary”:  any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Funded Debt”:  as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments





12

--------------------------------------------------------------------------------

 



in respect of such Indebtedness (other than Indebtedness hereunder) whether or
not required to be paid within one year from the date of its creation.

“Funding Office”:  the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1.  In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into good faith negotiations in order to amend such provisions of this Agreement
so as to reflect equitably such Accounting Changes with the desired result that
the criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been
made.  Until such time as such an amendment shall have been executed and
delivered by the Borrower, the Administrative Agent and the Required Lenders,
all financial covenants, standards and terms in this Agreement shall continue to
be calculated or construed as if such Accounting Changes had not
occurred.  “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

“Group Members”:  the collective reference to Parent and the Borrower and its
Subsidiaries (other than Immaterial Subsidiaries).

“Guarantee and Collateral Agreement”:  the Amended and Restated Guarantee and
Collateral Agreement to be executed and delivered by Parent, the Borrower and
each Subsidiary Guarantor, substantially in the form of Exhibit A.

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided,  however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee





13

--------------------------------------------------------------------------------

 



Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“Guarantors”:  the collective reference to Parent and the Subsidiary Guarantors.

“Headquarters Lease”:  certain lease entered into by Borrower as of April 16,
2010, with respect to 5073, 5075 and 5085 S Syracuse Street, Denver, Colorado
80237 (the “Headquarters Building”).

 “Immaterial Subsidiary”:  any Subsidiary of the Borrower designated by the
Borrower as such by notice to the Administrative Agent that, together with the
Subsidiaries of such Subsidiary, and all other so-designated Subsidiaries and
their respective Subsidiaries, did not, as of such last day of the most recent
fiscal quarter of the Borrower for which financial statements have been
delivered pursuant hereto, have assets with an aggregate book value in excess of
5% of the total assets of the Borrower and its Subsidiaries on a consolidated
basis or, for such period, have aggregate revenues in excess of 5% of the total
revenues of the Borrower and its Subsidiaries on a consolidated
basis.  Notwithstanding the foregoing, the Subsidiaries of the Borrower set
forth on Schedule 1.1B attached hereto shall be deemed Immaterial Subsidiaries.

“Increased Facility Activation Date”: any Business Day on which any Lender shall
execute and deliver to the Administrative Agents an Increased Facility
Activation Notice pursuant to Section 2.22(a).

“Increased Facility Activation Notice”: a notice substantially in the form of
the applicable Exhibit D.

“Increased Facility Closing Date”: any Business Day designated as such in an
Increased Facility Activation Notice.

“Incremental Equivalent Debt”: Indebtedness in the form of senior secured,
junior secured or unsecured notes or in the form of junior secured or unsecured
term loans, in each case, incurred or implemented in lieu of loans under an
Incremental Facility; provided that (i) the aggregate outstanding principal
amount of all Incremental Equivalent Debt, together with the aggregate
outstanding principal amount (or committed amount, if applicable) of all
Incremental Facilities provided pursuant to Section 2.22, shall not exceed the
Incremental Limit, (ii) any Incremental Equivalent Debt shall having a final
maturity date no earlier than the date that is 91 days after the Latest Maturity
Date, (iii) the weighted average life to maturity of any such Incremental
Equivalent Debt shall be no shorter than the weighted average life to maturity
of the Term Facility, (iv) any Incremental Equivalent Debt shall be subject to
clauses (A), (B) and (C) (in each case, except as otherwise agreed by the
Persons providing such Incremental Equivalent Debt to the extent the proceeds
are used to finance a Permitted Acquisition) of the first proviso to Section
2.22(a), (v) any Incremental Equivalent Debt that is secured shall be secured
only by the Collateral and on a pari passu or junior basis with the Collateral
securing the Obligations, (vi) any Incremental Equivalent Debt that ranks pari
passu in right of security or that is subordinated in right of payment or
security shall be subject to an intercreditor agreement that is reasonably
satisfactory to the Administrative Agent, (vii) no Incremental Equivalent Debt
may be guaranteed by any Person that is not a Loan Party, (viii) the terms of
any Incremental Equivalent Debt shall not, taken as a whole (as





14

--------------------------------------------------------------------------------

 



reasonably determined by the Borrower), be more favorable to the lenders
providing such notes than those applicable to the Term Facility (other than any
covenants or any other provisions applicable only to periods after the Latest
Maturity Date as of such date) and (ix) no Incremental Equivalent Debt may
require mandatory prepayments to be made except to the extent required to be
applied first pro rata to the Facilities and any pari passu secured notes.

“Incremental Facilities”: as defined in Section 2.22(a).

“Incremental Limit”: as defined in Section 2.22(a).

“Incremental Revolving Facility”: as defined in Section 2.22(a).

“Incremental Term Facility”: as defined in Section 2.22(a).

“Incremental Term Loan”: any Term Loan made pursuant to Section 2.22(a).

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property) (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (e) all Capital Lease Obligations of such Person, (f) all
obligations of such Person, contingent or otherwise, as an account party or
applicant under or in respect of acceptances, letters of credit, surety bonds or
similar arrangements, (g) all obligations of such Person in respect of
mandatorily redeemable preferred Capital Stock of such Person, (h) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above, (i) all obligations of the kind referred to in
clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation, and (j) for the purposes of Section 8(e) only, obligations of such
Person in respect of Swap Agreements.  The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefor.  Notwithstanding anything to
the contrary contained herein, Indebtedness shall not include (i) any amounts
relating to employee consulting arrangements, accrued expenses, deferred rent,
deferred taxes, obligations under employment agreements and deferred
compensation or (ii) post-closing purchase price adjustments or (except to the
extent they are required under GAAP to be reflected on a balance sheet of such
Person) earn-outs.  In no event shall an operating lease be deemed to be
Indebtedness.

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”:  pertaining to a condition of Insolvency.

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or





15

--------------------------------------------------------------------------------

 



otherwise, including copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

“Interest Payment Date”:  (a) as to any ABR Loan, the last Business Day of each
March, June, September and December  to occur while such Loan is outstanding,
commencing on December 30, 2016, and ending on the final maturity date of such
Loan; (b) as to any Eurodollar Loan having an Interest Period of three months or
less, the last day of such Interest Period; (c) as to any Eurodollar Loan having
an Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period; and (d) as to any Loan (other than any Revolving
Loan that is an ABR Loan), the date of any repayment or prepayment made in
respect thereof.

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six (or, if agreed to by
all Lenders under the relevant Facility, twelve) months thereafter, as selected
by the Borrower in its notice of borrowing or notice of conversion, as the case
may be, given with respect thereto and (b) thereafter, each period commencing on
the last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending one, two, three or six (or, if agreed to by all Lenders under
the relevant Facility, twelve) months thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent not later than 11:00 A.M., New
York City time, on the date that is three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:

(i)         if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

(ii)        the Borrower may not select an Interest Period under the Revolving
Facility that would extend beyond the Revolving Termination Date or an Interest
Period under the Term Facility that would extend beyond the date final payment
is due on the Term Loans; and

(iii)       any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Investments”:  as defined in Section 7.7.

“Issuing Lender”: JPMorgan Chase Bank, N.A., and any other Revolving Lender
approved by the Administrative Agent and the Borrower that has agreed in its
sole discretion to act as an “Issuing Lender” hereunder, or any of their
respective Affiliates, in each case in its capacity as issuer of any Letter of
Credit.  Each reference herein to “the Issuing Lender” shall be deemed to be a
reference to the relevant Issuing Lender.

“Latest Maturity Date”: as of any date of determination, the latest maturity or
expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Term Loan, Term
Commitment, Revolving Loan or Revolving Commitment.

“L/C Commitment”: $3,000,000.





16

--------------------------------------------------------------------------------

 



“L/C Exposure”: at any time, the total L/C Obligations.  The L/C Exposure of any
Revolving Lender at any time shall be its Revolving Percentage of the total L/C
Exposure at such time.

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

“L/C Participants”:  the collective reference to all the Revolving Lenders other
than the Issuing Lender.

“Lender Addenda”: as defined in the recitals hereto.

“Lender Addendum (Additional Term Lender)”: as defined in the recitals hereto.

“Lender Addendum (Cashless Roll)”: as defined in the recitals hereto.

“Lender Addendum (Consenting Lender)”: as defined in the recitals hereto.

“Lenders”:  as defined in the preamble hereto.

“Lender Presentation”:  the lender presentation dated November 30, 2016 and
furnished to certain Lenders.

“Letters of Credit”: as defined in Section 3.1(a).

“Lien”:  any mortgage, pledge, hypothecation, assignment for security, deposit
arrangement for security, encumbrance, lien (statutory or other), charge or
other security interest (including any conditional sale or other title retention
agreement and any capital lease having substantially the same economic effect as
any of the foregoing).  In no event shall an operating lease be deemed to be a
Lien.

“Limited Condition Acquisition”: any acquisition or similar Investment that is
not conditioned on the availability of, or on obtaining, third party financing.

“Loan”:  any loan made by any Lender pursuant to this Agreement.

“Loan Documents”:  this Agreement, the Security Documents, the Notes, any
intercreditor agreement with respect to any Incremental Equivalent Debt, and any
amendment, waiver, supplement or other modification to any of the foregoing.

“Loan Parties”:  each Group Member that is a party to a Loan Document.

“Majority Facility Lenders”:  with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).

“Material Adverse Effect”:  a material adverse effect on (a) the business,
property, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement or any
of the material Loan Documents or the material rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.





17

--------------------------------------------------------------------------------

 



“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Moody’s”:  Moody’s Investors Service, Inc. (or any successor thereto).

“Mortgages”:  each of the mortgages and deeds of trust made by any Loan Party
pursuant to Section 6.9(b) in favor of, or for the benefit of, the
Administrative Agent for the benefit of the Lenders, in a form reasonably
acceptable to the Administrative Agent.

“Multiemployer Plan”:  an employee benefit plan that is covered by Title IV of
ERISA, in respect of which the Borrower or a Commonly Controlled Entity is an
“employer” as defined in Section 3(5) of ERISA and that is a multiemployer plan
as defined in Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”:  (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable, purchase price adjustment receivable, release of
escrows and reserves or otherwise, but only as and when received), net of
attorneys’ fees, accountants’ fees, investment banking fees, sales commissions,
amounts required to be applied to the repayment of Indebtedness secured by a
Lien expressly permitted hereunder on any asset that is the subject of such
Asset Sale or Recovery Event (other than any Lien pursuant to a Security
Document), related escrows, reserves established to fund related contingent
liabilities reasonably estimated to be payable and other customary fees, costs
and expenses actually incurred in connection therewith and net of taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements) and (b) in connection with any issuance or incurrence of
Indebtedness, the cash proceeds received from such issuance or incurrence, net
of attorneys’ fees, investment banking fees, accountants’ fees, sales
commissions, underwriting discounts and commissions and other customary fees and
expenses actually incurred in connection therewith.

“New Lender”: as defined in Section 2.22(b).

“New Lender Supplement”: as defined in Section 2.22(b).

 “Non-Excluded Taxes”:  as defined in Section 2.17(a).

“Non-U.S. Lender”:  as defined in Section 2.17(e)(i).

“Notes”:  the collective reference to any promissory note evidencing Loans.

“NYFRB”: The Federal Reserve Bank of New York.

“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. New York City time on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided,  further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.





18

--------------------------------------------------------------------------------

 



“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of Specified Swap Agreements and Specified Cash Management Agreements,
any Affiliate of any Lender), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, the Letters of Credit, any Specified Swap Agreement, any Specified
Cash Management Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, reasonable fees, indemnities, costs, expenses
(including all reasonable fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto and subject to the limitations set forth in Section
10.5) or otherwise. 

“OFAC”: the Office of Foreign Assets Control of the U.S. Department of Treasury.

“OID”: original issue discount.

“Other Connection Taxes”:  with respect to any Credit Party, taxes imposed as a
result of a present or former connection between such Credit Party and the
jurisdiction imposing such Tax (other than connections arising from such Credit
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, including
any interest, additions to tax or penalties applicable thereto.

“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurodollar Base Rate borrowings by U.S. managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Parent”:  as defined in the preamble hereto.

“Participant”:  as defined in Section 10.6(c).

“Participant Register”: as defined in Section 10.6(c).

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Perfection Certificate”:  a certificate in the form of Exhibit H or any other
form reasonably acceptable to the Administrative Agent, as the same shall be
supplemented from time to time by a Compliance Certificate or otherwise.





19

--------------------------------------------------------------------------------

 



“Permitted Acquisition”:  any acquisition, whether by purchase, merger,
consolidation or otherwise, by the Borrower or any Subsidiary Guarantor of all
or substantially all the assets, or all the Capital Stock, of a Person or a
division, line of business or other business unit of a Person located in the
United States or Canada so long as (a) such assets are to be used in, or such
Person so acquired is engaged in, as the case may be, a business of the type
permitted under Section 7.15, and (b)(i) no Event of Default has occurred and is
continuing or would result therefrom, (ii) in the case of an acquisition of
Capital Stock, the Person acquired shall become immediately after given effect
thereto a Subsidiary Guarantor or be merged into the Borrower or a Subsidiary
Guarantor (unless such acquired Person is an Immaterial Subsidiary or an
Excluded Foreign Subsidiary), and in the case of all acquisitions, all actions
required to be taken under Section 6.9 shall have been taken, (iii) the Borrower
and its Subsidiaries shall be in compliance, on a pro forma basis (which may
include such adjustments as are permitted under Regulation S-X of the SEC and
such other adjustments reflecting cost savings certified by a Responsible
Officer which are related to actions implemented or to be implemented within one
year of the applicable event) after giving effect to such acquisition, with the
Financial Covenants (whether or not the Financial Covenants are then in effect),
as if such acquisition (and any related incurrence or repayment of Indebtedness)
had occurred on the first day of the relevant period, (iv) any Indebtedness that
is incurred, acquired or assumed in connection with such acquisition shall be in
compliance with Section 7.2(h) and (v) in the case of an acquisition involving
Acquisition Consideration of more than $5,000,000, the Borrower shall have
delivered to the Administrative Agent an officers’ certificate to the effect set
forth in clauses (a), (b)(i) and (b)(iii) above, together with pro forma
financial statements of Borrower and its Subsidiaries (as of the last day of the
most recently ended fiscal quarter prior to the date of consummation of such
acquisition for which financial statements are required to be delivered pursuant
to this Agreement) after giving effect to the consummation of such acquisition.

“Permitted Investors”: David Liniger and his Permitted Transferees.

“Permitted Parent Subsidiary”: any direct Subsidiary of Parent that is
designated as such in writing to the Administrative Agent.

“Permitted Tax Distribution”:  as defined in Section 7.6(e).

“Permitted Transferees”:  (a) any executor, administrator, guardian, conservator
or similar legal representative of David Liniger, (b) any member of the
immediate family of David Liniger, (c) any trust or similar entity formed by any
Person described in clause (b) above, and (d) any Person acting as agent for any
Person described in clauses (a) through (c) above.

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”:  any employee benefit plan that is covered by ERISA and in respect of
which the Borrower or a Subsidiary is (or, if such plan were terminated at such
time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Pledged Stock”:  has the meaning ascribed to such term in the Guarantee and
Collateral Agreement.

“Prime Rate”:  the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors).





20

--------------------------------------------------------------------------------

 



“Prohibited Transaction”:  as defined in Section 406 of ERISA and Section
4975(c) of the Code.

“Properties”:  as defined in Section 4.16(a).

“PubCo”:  any Person that controls Parent.  For purposes of this definition,
“control” of Parent means the power, directly or indirectly, to direct or cause
the direction of the management and policies of Parent whether by contract or
otherwise, including by acting as the managing member of Parent.

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim (other than business interruption insurance) or any
condemnation proceeding relating to any asset of any Loan Party.

“Register”:  as defined in Section 10.6(b)(iv).

“Regulation U”:  Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Loan Party in connection therewith
that are not applied to prepay the Term Loans or reduce the Revolving
Commitments pursuant to Section 2.9(b) as a result of the delivery of a
Reinvestment Notice.

“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire, construct, improve or repair assets useful in its
business or for a Permitted Acquisition.

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire, construct, improve or
repair assets useful in the Borrower’s business or for a Permitted Acquisition.

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the first anniversary of such Reinvestment Event and (b) the date
on which the Borrower shall have determined not to, or shall have otherwise
ceased to, acquire, construct, improve or repair assets useful in the Borrower’s
business or for a Permitted Acquisition with all or any portion of the relevant
Reinvestment Deferred Amount.

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043, with
respect to a Plan.





21

--------------------------------------------------------------------------------

 



“Repricing Transaction”: (a) any prepayment of the Term Loans using proceeds of
Indebtedness (other than Indebtedness incurred at the time a Change of Control
occurs) incurred by the Borrower from a substantially concurrent incurrence of
syndicated term loans for which the equivalent eurodollar-based interest rate
payable thereon on the date of such prepayment is lower than the Eurodollar Rate
on the date of such prepayment plus the Applicable Margin with respect to the
Term Loans on the date of such prepayment, provided that the primary purpose of
such prepayment is to refinance the Term Loans at a lower interest rate or (b)
any repricing of the Term Loans pursuant an amendment hereto resulting in the
Applicable Margin on the Term Loans which are Eurodollar Loans being reduced.

“Required Lenders”:  at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments then in effect and (b) thereafter, the sum of (i)
the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.

“Required Revolving Lenders”: the holders of more than 50% of the Total
Revolving Commitments then in effect or, if the Revolving Commitments have been
terminated, the Revolving Loans then outstanding.

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By‑Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”:  the chief executive officer, president or chief
financial officer of the Borrower, or any other officer having substantially the
same authority and responsibility, and, with respect to financial matters, the
chief financial officer, the principal accounting officer, treasurer or
controller of the Borrower or any other officer having substantially the same
authority and responsibility.

“Restricted Payments”:  as defined in Section 7.6.

“Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Letters of Credit in an
aggregate principal and/or face amount not to exceed the amount set forth under
the heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A
or in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time as set forth below or
otherwise pursuant to the terms hereof.  The original amount of the Total
Revolving Commitments is $10,000,000. For the avoidance of doubt, the parties
hereto acknowledge that this Agreement supersedes the Second Amendment to this
Agreement, dated as of November 22, 2016, and accordingly such amendment is null
and void.

“Revolving Commitment Period”:  the period from and including the Closing Date
to the Revolving Termination Date.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding and (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding.

“Revolving Facility”:  as defined in the definition of “Facility”.





22

--------------------------------------------------------------------------------

 



“Revolving Lender”:  each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”:  as defined in Section 2.4(a).

“Revolving Percentage”:  as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding; provided that, in the event that
the Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Extensions of Credit, the Revolving Percentages shall be determined in
a manner designed to ensure that the other outstanding Revolving Extensions of
Credit shall be held by the Revolving Lenders on a comparable
basis.  Notwithstanding the foregoing, when a Defaulting Lender shall exist (i)
in the case of Section 2.21, Revolving Percentages shall be determined without
regard to any Defaulting Lender’s Revolving Commitment and (ii) in the case of
the defined term “Revolving Extensions of Credit” (other than as used in Section
2.21(c)), Revolving Percentages shall be adjusted to give effect to any
reallocation effected pursuant to Section 2.21(c) .

“Revolving Termination Date”: December 15, 2021.

“S&P”: Standard & Poor’s Rating Services (or any successor thereto).

“Sanctioned Country”: at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the United States Department of the Treasury, the United States Department of
State, by the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions”: all economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the United States government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

 “SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.





23

--------------------------------------------------------------------------------

 



“Single Employer Plan”: any employee benefit plan (other than a Multiemployer
Plan) that is covered by Title IV of ERISA and is maintained or contributed to
by the Borrower or any Commonly Controlled Entity.

“Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person (on a going concern basis) will, as of such date, exceed the
amount of all “liabilities of such Person, contingent or otherwise”, as of such
date, as such quoted terms are determined in accordance with applicable federal
and state laws governing determinations of the insolvency of debtors; (b) the
present fair saleable value of the assets of such Person (on a going concern
basis) will, as of such date, be greater than the amount that will be required
to pay the liability of such Person on its debts as such debts become absolute
and matured; (c) such Person will not have, as of such date, an unreasonably
small amount of capital with which to conduct its business; and (d) such Person
will be able to pay its debts as they mature.

“Specified Acquisition”: the acquisition of certain assets of RE/MAX of
Kentucky/Tennessee, Inc., RE/MAX of Georgia, Inc. and RE/MAX of Southern Ohio,
Inc., together with assets associated therewith of RE/MAX of Kentucky/Tennessee
Advertising, Inc., AD/MAX, Inc., and RE/MAX of Southern Ohio Advertising, Inc.

“Specified Cash Management Agreement”:  any agreement providing for treasury,
depositary, purchasing card or cash management services, including in connection
with any automated clearing house transfers of funds or any similar transactions
between the Borrower or any Guarantor and any Lender or Affiliate thereof, which
has been designated by such Lender and the Borrower, by notice to the
Administrative Agent not later than 90 days after the execution and delivery by
the Borrower or such Guarantor, as a “Specified Cash Management Agreement”.

“Specified Equity Contribution”: as defined in Section 7.1(c).

“Specified Swap Agreement”:  any Swap Agreement in respect of interest rates,
currency exchange rates or commodity prices entered into by the Borrower or any
Guarantor and any Person that is a Lender or an Affiliate of a Lender at the
time such Swap Agreement is entered into.

“Subordinated Indebtedness”:  Indebtedness of the Borrower or any Guarantor that
is by its terms subordinated in right of payment to the Obligations of the
Borrower and such Guarantor, as applicable.

“subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned.

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned.  Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Borrower.  RE/MAX Brokerage, LLC
and its Subsidiaries, and any Unrestricted Subsidiary, shall be excluded from
the term “Subsidiary” or “Subsidiaries” in this Agreement.





24

--------------------------------------------------------------------------------

 



“Subsidiary Guarantor”:  each Wholly Owned Subsidiary of the Borrower other than
any Excluded Foreign Subsidiary, CFC Foreign Subsidiary, Unrestricted Subsidiary
and Immaterial Subsidiary.

“Swap Agreement”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.

“Swap Termination Value”:  in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date such
Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).

“Term Commitment”: as defined in Section 2.1(b). 

“Term Facility”:  as defined in the definition of “Facility”.

“Term Lender”:  each Lender that has a Term Commitment or that holds a Term
Loan.

“Term Loans”:  as defined in Section 2.1.

“Term Loan Maturity Date”:  December 15, 2023.

“Term Loan Standstill Period”:  as defined in Section 8(c).

“Term Percentage”:  as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Closing Date, the percentage which the aggregate principal
amount of such Lender’s Term Loans then outstanding constitutes of the aggregate
principal amount of the Term Loans then outstanding).

“Total Leverage Ratio”:  as at the last day of any period of four consecutive
fiscal quarters of the Borrower, the ratio of (a) Consolidated Indebtedness (net
of the sum of unrestricted cash and Cash Equivalents of the Borrower and its
Subsidiaries of up to $50,000,000 in the aggregate) on such day (excluding cash
proceeds from a Specified Equity Contribution) to (b) Consolidated EBITDA for
such period.

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders at such time.





25

--------------------------------------------------------------------------------

 



“Transactions”:  the execution, delivery and performance by each Loan Party of
the Loan Documents to which it is to be a party, the borrowing of Loans, the use
of the proceeds thereof and the other transactions contemplated by the Loan
Documents.

“Transferee”:  any Assignee or Participant.

“Type”:  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“United States”:  the United States of America.

“Unrestricted Subsidiary”: any subsidiary of the Borrower that is designated by
the Borrower as such after the Closing Date pursuant to Section 7.20.

“USA PATRIOT Act”: the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2         Other Definitional Provisions.  (a)  Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

(b)        As used herein and in the other Loan Documents, and any certificate
or other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP  (provided that, notwithstanding
anything to the contrary herein, all accounting or financial terms used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to (i) any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of any Group Member at “fair
value”, as defined therein) and (ii) any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof); (ii) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”; (iii) the word “incur” shall be construed to mean
incur, create, issue, assume, become liable in respect of or suffer to exist
(and the words “incurred” and “incurrence” shall have correlative meanings);
(iv) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, Capital Stock, securities, revenues, accounts,
leasehold interests and contract rights; and (v) references to agreements or
other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such agreements or Contractual Obligations as amended, supplemented,
restated or otherwise modified from time to time.





26

--------------------------------------------------------------------------------

 



(c)        In the event the Headquarters Lease is required to be treated as a
Capital Lease Obligation in any consolidated financial statements of the
Borrower and its Subsidiaries, BMFB Partners, LLC is required to be included in
such consolidated financial statements or such obligation otherwise is deemed to
be Indebtedness of the Borrower, the Financial Covenants and the definitions
used directly or indirectly therein (including the term “Indebtedness”) shall be
adjusted (including in the case of any such definition for all purposes hereof)
as necessary to reflect the Headquarters Lease as an operating lease and to
exclude BMFB Partners, LLC from such consolidated financial statements,
notwithstanding any requirement of GAAP to the contrary; in such event, for the
avoidance of doubt, the lease obligations under the Headquarters Lease would be
treated as rental expense (and not in whole or in part as interest expense or
other amounts) and there would be no Indebtedness on the part of the Borrower
arising out of the sale of the Headquarters Building or any transactions
relating thereto.  In such event, the Borrower, in furnishing its consolidated
financial statements under Section 6.1, would include consolidating statements
or other reconciliation statements or adjustments consistent with the agreements
in this paragraph. 

(d)        The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(e)        The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

Section 2.  AMOUNT AND TERMS OF COMMITMENTS

2.1         Term Commitments.  (a)  Subject to the terms and conditions hereof,
(a) each Term Lender severally agrees to make a term loan (a “Term Loan”) to the
Borrower on the Closing Date as follows. Each Continuing Term Lender agrees to
continue its Existing Term Loans as a Term Loan on the Closing Date in a
principal amount equal to such Continuing Term Lender’s Term Commitment and (ii)
each Additional Term Lender agrees to make an Additional Term Loan on such date
to the Borrower in a principal amount equal to such Additional Term Lender’s
Term Commitment.  For purposes hereof, a Person shall become a party to this
Agreement and a Term Lender as of the Closing Date by executing and delivering
to the Administrative Agent, on or prior to the Closing Date, a Lender Addendum
(Additional Term Lender) in its capacity as a Term Lender.

(b)        Each Additional Term Lender will make its Term Loan on the Closing
Date by making available to the Administrative Agent, in the manner contemplated
by Section 2.2, an amount equal to its Term Commitment.  The “Term Commitment”
(i) of any Continuing Term Lender will be the amount of its Existing Term Loans
as set forth in the Register as of the Closing Date (prior to giving effect
thereto) (or such lesser amount as notified to such Lender by the Administrative
Agent prior to the Closing Date), which shall be continued as an equal amount of
Term Loans, and (ii) of any Additional Term Lender will be such amount allocated
to such Additional Term Lender by the Administrative Agent and notified to such
Additional Term Lender on or prior to the Closing Date.  The Term Commitment of
each Term Lender is set forth on Schedule 1.1A, and the original aggregate
amount of the Term Commitments is $235,000,000.

(c)        The Term Loans may from time to time be Eurodollar Loans or ABR
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.10.  The Continuing Term Lenders hereby waive
the benefits of Section 2.18 with respect thereto. The Lenders having Existing
Term Loans that are prepaid in connection with the making of the Term Loans
shall be entitled to the benefits of Section 2.18 with respect thereto. The
commitments of the Additional Term Lenders and the continuation undertakings of
the Continuing Term Lenders are several,





27

--------------------------------------------------------------------------------

 



and no such Lender will be responsible for any other such Lender’s failure to
make or acquire by continuation its Term Loan. 

2.2         Procedure for Term Loan Borrowing.  The Borrower shall give the
Administrative Agent irrevocable notice, substantially in the form of Exhibit L
(which notice must be received by the Administrative Agent prior to 11:00 A.M.,
New York City time, (a) three Business Days prior to the anticipated Closing
Date, in the case of Eurodollar Loans, or (b) on the anticipated Closing Date,
in the case of ABR Loans) requesting that the Term Lenders make the Term Loans
on the Closing Date and specifying the amount to be borrowed.  Upon receipt of
such notice the Administrative Agent shall promptly notify each Term Lender
thereof.  Not later than 12:00 noon, New York City time, on the Closing Date
each Term Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the Term Loan or Term
Loans to be made by such Lender.  The Administrative Agent shall credit the
account of the Borrower on the books of such office of the Administrative Agent
with the aggregate of the amounts made available to the Administrative Agent by
the Term Lenders in immediately available funds or wire such funds as directed
by the Borrower.

2.3         Repayment of Term Loans.  The Term Loan of each Term Lender shall be
payable in consecutive quarterly installments on each March 31, June 30,
September 30 and December 31 of each year, and on the Term Loan Maturity Date,
in an aggregate principal amount equal to (i) in the case of each such
installment due prior to the Term Loan Maturity Date, 0.25% of the aggregate
principal amount of the Term Loan made by such Lender and (ii) in the case of
the installment due on the Term Loan Maturity Date, the entire remaining balance
of the Term Loan made by such Lender.

2.4         Revolving Commitments.    (a)  Subject to the terms and conditions
hereof, each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) to the Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to the sum of such Lender’s Revolving Percentage of the L/C
Obligations then outstanding, does not exceed the amount of such Lender’s
Revolving Commitment.  During the Revolving Commitment Period, the Borrower may
use the Revolving Commitments by borrowing, prepaying the Revolving Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof.  The Revolving Loans may from time to time be Eurodollar
Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.5 and 2.10.

(b)        The Borrower shall repay all outstanding Revolving Loans on the
Revolving Termination Date.

2.5         Procedure for Revolving Loan Borrowing.  The Borrower may borrow
under the Revolving Commitments during the Revolving Commitment Period on any
Business Day, provided that the Borrower shall give the Administrative Agent
irrevocable notice, substantially in the form of Exhibit L (which notice must be
received by the Administrative Agent prior to 11:00 A.M., New York City time,
(a) three Business Days prior to the requested Borrowing Date, in the case of
Eurodollar Loans, or (b) on the requested Borrowing Date, in the case of ABR
Loans), specifying (i) the amount and Type of Revolving Loans to be borrowed,
(ii) the requested Borrowing Date and (iii) in the case of Eurodollar Loans, the
respective amounts of each such Type of Loan and the respective lengths of the
initial Interest Period therefor.  Each borrowing under the Revolving
Commitments shall be in an amount equal to (x) in the case of ABR Loans,
$1,000,000 or a whole multiple thereof (or, if the then aggregate Available
Revolving Commitments are less than $1,000,000, such lesser amount) and (y) in
the case of Eurodollar Loans, $1,000,000 or a whole multiple of $500,000 in
excess thereof.  Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each Revolving Lender thereof.  Each
Revolving Lender will make the amount of its pro rata share of each borrowing
available to the





28

--------------------------------------------------------------------------------

 



Administrative Agent for the account of the Borrower at the Funding Office prior
to 12:00 noon, New York City time, on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent.  Such
borrowing will then be made available to the Borrower by the Administrative
Agent crediting the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent.

2.6         Commitment Fees, etc.    (a)  The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
for the period from and including the date hereof to the last day of the
Revolving Commitment Period, computed at the Commitment Fee Rate on the average
daily amount of the Available Revolving Commitment of such Lender during the
period for which payment is made, payable quarterly in arrears on each Fee
Payment Date, commencing on the first such date to occur after the date hereof.

(b)        The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates as set forth in the Engagement Letter and to
perform any other obligations contained therein.

2.7         Termination or Reduction of Revolving Commitments.  The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans made on the
effective date thereof, the Total Revolving Extensions of Credit would exceed
the Total Revolving Commitments.  Any such reduction shall be in an amount equal
to $1,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Commitments then in effect.

2.8         Optional Prepayments.  (a)  The Borrower may at any time and from
time to time prepay Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 11:00
A.M., New York City time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 11:00 A.M., New York City time, one Business
Day prior thereto, in the case of ABR Loans, which notice shall specify the date
and amount of prepayment and whether the prepayment is of Eurodollar Loans or
ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.18.  Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof.  If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein (provided that such notice may be
conditioned on receiving the proceeds of any transaction), together with (except
in the case of any prepayment of Revolving Loans that are ABR Loans) accrued
interest to such date on the amount prepaid.  Partial prepayments of Term Loans
and Revolving Loans shall be in an aggregate principal amount of $1,000,000 or a
whole multiple thereof.  Optional prepayments of the Term Loans shall be applied
to the remaining installments thereof as directed by the Borrower.

(b)        Notwithstanding anything to the contrary in Sections 2.8(a) or
2.9(a), (i) any prepayment of the Term Loans effected on or prior to the date
that is six months after the Closing Date with the proceeds of a Repricing
Transaction described in clause (a) of the definition thereof shall be
accompanied by a fee equal to 1.00% of the principal amount of the Term Loans
prepaid (unless such fee is waived by the applicable Lender) and (ii) if in
connection with a Repricing Transaction described in clause (b) of the
definition thereof on or prior to the date that is six months after the Closing
Date, any Lender is replaced as a result of its being a non-consenting Lender in
respect of such Repricing





29

--------------------------------------------------------------------------------

 



Transaction pursuant to Section 2.21(c), such Lender shall be entitled to the
fee provided under this Section 2.8(b) as to its Term Loans so assigned (unless
such fee is waived by the applicable Lender).

(c)        Each prepayment of Loans pursuant to this Section 2.8 shall be
applied ratably to the Loans specified by the Borrower, provided that at the
Borrower’s election, such prepayment shall not be applied to any Loan of a
Defaulting Lender.

2.9         Mandatory Prepayments and Commitment Reductions.    (a)  If any
Indebtedness shall be issued or incurred by any Loan Party (excluding any
Indebtedness incurred in accordance with Section 7.2), an amount equal to 100%
of the Net Cash Proceeds thereof shall be applied on the date of such issuance
or incurrence toward the prepayment of the Term Loans and the reduction of the
Revolving Commitments as set forth in Section 2.9(d).

(b)        If on any date any Loan Party shall receive Net Cash Proceeds from
any Asset Sale or Recovery Event then, unless a Reinvestment Notice shall be
delivered in respect thereof, 100% of such Net Cash Proceeds shall be applied on
such date toward the prepayment of the Term Loans and the reduction of the
Revolving Commitments as set forth in Section 2.9(d);  provided, that,
notwithstanding the foregoing, on each Reinvestment Prepayment Date, an amount
equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied toward the prepayment of the Term Loans and
the reduction of the Revolving Commitments as set forth in Section 2.9(d).

(c)        If, for any fiscal year of the Borrower commencing with the fiscal
year ending December 31, 2016, there shall be Excess Cash Flow, the Borrower
shall, on the relevant Excess Cash Flow Application Date, apply the excess of
(i) the ECF Percentage of such Excess Cash Flow over (ii) the sum of (x) the
amount of optional prepayments of the Term Loans and the reduction of the
Revolving Commitments as set forth in Section 2.9(d) during such fiscal year and
(y) the aggregate amount of cash consideration actually paid by the Borrower to
effect any assignment to it of Term Loans pursuant to a Dutch Auction in
accordance with Section 10.6(f) during such fiscal year; provided that no such
prepayment or reduction shall be required if the amount of such excess is less
than or equal to $1,000,000.  Each such prepayment and commitment reduction
shall be made on a date (an “Excess Cash Flow Application Date”) no later than
ten days after the earlier of (i) the date on which the financial statements of
the Borrower referred to in Section 6.1(a), for the fiscal year with respect to
which such prepayment is made, are required to be delivered to the Lenders and
(ii) the date such financial statements are actually delivered.

(d)        Amounts to be applied in connection with prepayments and Commitment
reductions made pursuant to Section 2.9 shall be applied, first, to the
prepayment of the Term Loans and, second, to reduce permanently the Revolving
Commitments.  Any such reduction of the Revolving Commitments shall be
accompanied by prepayment of the Revolving Loans to the extent, if any, that the
Total Revolving Extensions of Credit exceed the amount of the Total Revolving
Commitments as so reduced; provided that if the aggregate principal amount of
Revolving Loans then outstanding is less than the amount of such excess (because
L/C Obligations constitute a portion thereof), the Borrower shall, to the extent
of the balance of such excess, replace outstanding Letters of Credit and/or
deposit an amount in cash in a cash collateral account established with the
Administrative Agent for the benefit of the Lenders on terms and conditions
reasonably satisfactory to the Administrative Agent.  The application of any
prepayment pursuant to Section 2.9 shall be made, first, to ABR Loans and,
second, to Eurodollar Loans.  Each prepayment of the Loans under Section 2.9
(except in the case of Revolving Loans that are ABR Loans) shall be accompanied
by accrued interest to the date of such prepayment on the amount
prepaid.  Mandatory prepayments of the Term Loans pursuant to this Section 2.9
shall be applied to the remaining installments thereof on a pro rata basis.





30

--------------------------------------------------------------------------------

 



2.10       Conversion and Continuation Options.    (a)  The Borrower may elect
from time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent prior irrevocable notice of such election, substantially in
the form of Exhibit M, no later than 11:00 A.M., New York City time, on the
Business Day preceding the proposed conversion date, provided that any such
conversion of Eurodollar Loans may only be made on the last day of an Interest
Period with respect thereto or, subject to payment of any amounts owing pursuant
to Section 2.18, at any other time.  The Borrower may elect from time to time to
convert ABR Loans to Eurodollar Loans by giving the Administrative Agent prior
irrevocable notice of such election, substantially in the form of Exhibit M, no
later than 11:00 A.M., New York City time, on the third Business Day preceding
the proposed conversion date (which notice shall specify the length of the
initial Interest Period therefor), provided that no ABR Loan under a particular
Facility may be converted into a Eurodollar Loan when any Event of Default has
occurred and is continuing and the Administrative Agent or the Majority Facility
Lenders in respect of such Facility have determined in its or their sole
discretion not to permit such conversions.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

(b)        Any Eurodollar Loan may be continued as such upon the expiration of
the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice, substantially in the form of Exhibit M, to the
Administrative Agent, in accordance with the applicable provisions of the term
“Interest Period” set forth in Section 1.1, of the length of the next Interest
Period to be applicable to such Loans, provided that no Eurodollar Loan under a
particular Facility may be continued as such when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Majority
Facility Lenders in respect of such Facility have determined in its or their
sole discretion not to permit such continuations, and provided,  further, that
if the Borrower shall fail to give any required notice as described above in
this paragraph or if such continuation is not permitted pursuant to the
preceding proviso such Loans shall be automatically converted to ABR Loans on
the last day of such then expiring Interest Period.  Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

2.11       Limitations on Eurodollar Tranches.  Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of $500,000
in excess thereof and (b) no more than 10 Eurodollar Tranches shall be
outstanding at any one time.

2.12       Interest Rates and Payment Dates.    (a)    Each Eurodollar Loan
shall bear interest for each day during each Interest Period with respect
thereto at a rate per annum equal to the Eurodollar Rate determined for such day
plus the Applicable Margin.

(b)        Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin.

(c)        (i) If all or a portion of the principal amount of any Loan shall not
be paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to in the case
of the Loans, the rate that would otherwise be applicable thereto pursuant to
the foregoing provisions of this Section 2.12 plus 2%, and (ii) if all or a
portion of any interest payable on any Loan or any commitment fee or other
amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate then applicable to ABR Loans under the
relevant Facility plus 2% (or, in the case of any such other amounts that do not
relate to a particular Facility, the rate then applicable to ABR Loans under the
Revolving Facility plus 2%), in each case, with respect to clauses (i)





31

--------------------------------------------------------------------------------

 



and (ii) above, from the date of such non‑payment until such amount is paid in
full (as well after as before judgment).

(d)        Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section 2.12
shall be payable from time to time on demand.

2.13       Computation of Interest and Fees.  (a)  Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed.  The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate.  Any change in the interest rate on a Loan resulting from
a change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective.  The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

(b)        Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.12(a).

2.14       Inability to Determine Interest Rate.  If prior to the first day of
any Interest Period:

(a)        the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower in the absence of manifest
error) that, by reason of circumstances affecting the relevant market, adequate
and reasonable means do not exist for ascertaining the Eurodollar Base Rate or
the Eurodollar Rate, as applicable, for such Interest Period, or

(b)        the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Base
Rate, or the Eurodollar Rate, as applicable, determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans under the relevant Facility that were to have been converted on
the first day of such Interest Period to Eurodollar Loans shall be continued as
ABR Loans and (z) any outstanding Eurodollar Loans under the relevant Facility
shall be converted, on the last day of the then-current Interest Period, to ABR
Loans.  Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans under the relevant Facility shall be made or continued
as such, nor shall the Borrower have the right to convert Loans under the
relevant Facility to Eurodollar Loans.

2.15       Pro Rata Treatment and Payments.  (a)  Each borrowing by the Borrower
from the Lenders hereunder, each payment by the Borrower on account of any
commitment fee and any





32

--------------------------------------------------------------------------------

 



reduction of the Commitments of the Lenders shall be made pro rata according to
the respective Term Percentages or Revolving Percentages, as the case may be, of
the relevant Lenders.

(b)        Each payment (including each prepayment) by the Borrower on account
of principal of and interest on the Term Loans shall be made pro rata according
to the respective outstanding principal amounts of the Term Loans then held by
the Term Lenders.  Amounts prepaid on account of the Term Loans may not be
reborrowed.

(c)        Each payment (including each prepayment) by the Borrower on account
of principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

(d)        All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds.  The Administrative Agent shall distribute such payments to
each relevant Lender promptly upon receipt in like funds as received, net of any
amounts owing by such Lender pursuant to Section 9.7.  If any payment hereunder
(other than payments on the Eurodollar Loans) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day.  If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day.  In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

(e)        Unless the Administrative Agent shall have been notified in writing
by any Lender prior to a borrowing that such Lender will not make the amount
that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon, at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent.  A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error.  If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
after such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans under the relevant Facility, on demand, from the Borrower.  Nothing
herein shall be deemed to limit the rights of the Administrative Agent or the
Borrower against such Lender.

(f)        Unless the Administrative Agent shall have been notified in writing
by the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount.  If such payment is not made to the
Administrative Agent by the Borrower within





33

--------------------------------------------------------------------------------

 



three Business Days after such due date, the Administrative Agent shall be
entitled to recover, on demand, from each Lender to which any amount which was
made available pursuant to the preceding sentence, such amount with interest
thereon at the rate per annum equal to the daily average Federal Funds Effective
Rate.  Nothing herein shall be deemed to limit the rights of the Administrative
Agent or any Lender against the Borrower.

(g)        If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.5, 2.15(e), 2.15(f), 3.4(a) or 9.7, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision of this Agreement), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

2.16       Requirements of Law.    (a)  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender or the Issuing Lender with any request or directive (whether or
not having the force of law) from any central bank or other Governmental
Authority made subsequent to the date hereof:

(i)        shall subject any Lender or the Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement or any Eurodollar Loan made by it, or
change the basis of taxation of payments to such Lender in respect thereof
(except for Non-Excluded Taxes and Other Taxes covered by Section 2.17, clauses
(x) through (z) of the definition of Excluded Taxes, and Connection Income
Taxes);

(ii)        shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate; or

(iii)        shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender or
such Issuing Lender, by an amount that such Lender or Issuing Lender deems to be
material, of making, converting into, continuing or maintaining Eurodollar Loans
or, in the case of (i), any Loans, or participating in Letters of Credit or to
reduce any amount receivable hereunder in respect thereof, then, in any such
case, the Borrower shall promptly pay such Lender or Issuing Lender, upon its
demand, any additional amounts necessary to compensate such Lender or Issuing
Lender for such increased cost or reduced amount receivable.  If any Lender or
the Issuing Lender becomes entitled to claim any additional amounts pursuant to
this paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled
and deliver a certificate contemplated by Section 2.16(d) with respect thereto.

(b)        If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or liquidity or in
the interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority made subsequent to the date hereof shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations hereunder to a level below that which such
Lender or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy or liquidity) by an amount deemed by
such Lender to be material, then from time to time, after submission





34

--------------------------------------------------------------------------------

 



by such Lender to the Borrower (with a copy to the Administrative Agent) of a
written request therefor, the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or such corporation for such
reduction. 

(c)        Notwithstanding anything herein to the contrary, (i) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervisions (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in
Requirement of Law, regardless of the date enacted, adopted, issued or
implemented.

(d)        A certificate as to any additional amounts payable pursuant to this
Section 2.16 submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest
error.  Notwithstanding anything to the contrary in this Section 2.16, the
Borrower shall not be required to compensate a Lender pursuant to this Section
2.16 for any amounts incurred more than six months prior to the date that such
Lender notifies the Borrower of such Lender’s intention to claim compensation
therefor; provided that, if the circumstances giving rise to such claim have a
retroactive effect, then such six-month period shall be extended to include the
period of such retroactive effect.  The obligations of the Borrower pursuant to
this Section 2.16 shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

2.17       Taxes.    (a)  All payments made by or on behalf of any Loan Party
under this Agreement or any other Loan Document shall be made free and clear of,
and without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such tax is other than an Excluded Tax (a
“Non-Excluded Tax”), then the sum payable by the applicable Loan Party shall be
increased as necessary so that, after such deduction or withholding has been
made (including such deductions and withholdings applicable to additional sums
payable under this Section 2.17), the amounts received with respect to this
agreement equal the sum which would have been received had no such deduction or
withholding been made.

(b)        In addition, the applicable Loan Party shall pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent, timely reimburse it for such Other Taxes.

(c)        Whenever any Non-Excluded Taxes or Other Taxes are payable by a Loan
Party, as promptly as possible thereafter the applicable Loan Party shall send
to the Administrative Agent for its own account or for the account of the
relevant Lender, as the case may be, a certified copy of an official receipt
received by such Loan Party (or if an official receipt is not available, such
other documentation as shall be reasonably satisfactory to the Administrative
Agent) showing payment thereof.  The Loan Party shall indemnify the
Administrative Agent and each Lender, within 10 days after demand therefor, for
(i) the full amount of any Non-Excluded Taxes or Other Taxes (including
Non-Excluded Taxes or Other Taxes imposed or attributable to amounts payable
under this Section 2.17) paid by the Administrative Agent or such Lender and any
penalties, interests and reasonable expenses arising therefrom or with respect
thereto, and (ii) any incremental taxes, interest, penalties or reasonable
expenses that may become





35

--------------------------------------------------------------------------------

 



payable by the Administrative Agent or any Lender as a result of any failure of
the Borrower to properly remit to the Administrative Agent the required receipts
or other required documentary evidence, whether or not such Non-Excluded Taxes
or Other Taxes were correctly or legally imposed by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Loan Party by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

(d)        Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Taxes and without limiting the obligation of
the Loan Parties to do so) and (ii) any Taxes attributable to such Lender's
failure to comply with the provisions of Section 10.6(c) relating to the
maintenance of a Participant Register, in either case, that are payable or paid
by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e)        (i)  Each Lender (or Transferee) that is not a “U.S. Person” as
defined in Section 7701(a)(30) of the Code (a “Non‑U.S. Lender”), on or before
the date such Lender (or Transferee) becomes a party to this Agreement, shall
deliver to the Borrower and the Administrative Agent (or, in the case of a
Participant, to the Lender from which the related participation shall have been
purchased) (A) two original copies of either U.S. Internal Revenue Service Form
W-8BEN, Form W-8BEN-E or Form W-8ECI, as appropriate or any subsequent versions
thereof or successors thereto, true, correct and complete in all material
respects and duly executed by such Non‑U.S. Lender claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on all payments by the
Borrower under this Agreement and the other Loan Documents, (B) in the case of a
Non‑U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement substantially in the form of applicable Exhibit J and an
applicable Form W-8, or any subsequent versions thereof or successors thereto,
true, correct and complete in all material respects and duly executed by such
Non-U.S. Lender, or (C) two copies of Form W-8IMY (together with the forms
described above in clauses (A) or (B), as required).

(ii)  Each Lender (or Transferee) that is a “U.S. Person” as defined in Section
7701(a)(30) of the Code, on or before the date such Lender (or Transferee)
becomes a party to this Agreement (and from time to time thereafter as
prescribed by applicable law or upon the request of the Borrower or the
Administrative Agent), two original copies of U.S. Internal Revenue Service Form
W-9, or any subsequent versions or successors thereto, true, correct and
complete in all material respects and duly executed by such Lender, establishing
that the Lender is not subject to U.S. backup withholding tax.

(iii)  The forms described in (i) and (ii) above shall be delivered by the
applicable Lender on or before the date it becomes a party to this Agreement
(or, in the case of any Participant, on or before the date such Participant
purchases the related participation).  In addition, each Lender shall deliver
such forms from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent, and promptly upon the obsolescence or
invalidity of any form previously delivered by such Lender.  Each Lender shall
promptly notify





36

--------------------------------------------------------------------------------

 



the Borrower at any time it determines that it is no longer in a position to
provide any previously delivered certificate to such Borrower (or any other form
of certification adopted by the U.S. taxing authorities for such
purpose).  Notwithstanding any other provision of this paragraph, a Lender shall
not be required to deliver any form pursuant to this paragraph that such Lender
is not legally able to deliver.

(iv)  If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (iv), "FATCA" shall include any amendments made to FATCA after the
date of this Agreement

(f)        A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate; provided that
no Lender is required to deliver such documentation unless such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal or commercial position of such Lender.

(g)        If any Lender or the Administrative Agent receives a refund, in the
sole discretion of such Lender or Administrative Agent (exercised in good
faith), is allocable to any amount paid by a Loan Party pursuant to this Section
2.17, it shall promptly notify the applicable Loan Party of such refund and
shall, within 15 days after receipt, repay such refund or credit (but only to
the extent of indemnity payments made, or additional amounts paid, by such Loan
Party) to such Loan Party net of all out-of-pocket expenses of such Lender or
the Administrative Agent and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided,
 however, that such Loan Party, upon the request of such Lender or the
Administrative Agent, agrees to repay the amount paid over to such Loan Party to
such Lender or the Administrative Agent (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority), within 15 days after
receipt of written request by such Lender of the Administrative Agent in the
event such Lender or the Administrative Agent is required to repay such
refund.  This paragraph shall not be construed to require the Administrative
Agent or any Lender to make available its tax returns (or any information
relating to its taxes which it deems confidential) to any Loan Party or any
other Person.

(h)        For purposes of determining withholding Taxes imposed under FATCA,
from and after the effective date of the date hereof, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) any Loan as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).





37

--------------------------------------------------------------------------------

 



(i)        The agreements in this Section 2.17 shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

(j)        For purposes of this Section 2.17, the term “Lender” includes the
Issuing Lender.

2.18       Indemnity.  The Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement; (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans or the conversion of Eurodollar Loans to ABR
Loans on a day that is not the last day of an Interest Period with respect
thereto.  Such indemnification may include an amount equal to the excess, if
any, of (i) the amount of interest that would have accrued on the amount so
prepaid or converted, or not so borrowed, converted or continued, for the period
from the date of such prepayment or conversion or of such failure to borrow,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Loans provided for herein (excluding, however, the Applicable
Margin included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market.  A certificate as to any amounts payable
pursuant to this Section 2.18 submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error.  This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

2.19       Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to a request by such Lender for the payment
of any additional amounts pursuant to Sections 2.16, 2.17(a), 2.17(c) or 2.18
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided,  further, that nothing in this Section 2.19 shall
affect or postpone any of the obligations of the Borrower or the rights of any
Lender pursuant to Section 2.16 or 2.17(a).

2.20       Replacement of Lenders.  The Borrower shall be permitted to replace
any Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.16, 2.17(a) or 2.17(c); (b) is a Defaulting Lender; or (c) does not consent to
any proposed amendment, supplement, modification, consent or waiver of any
provision of this Agreement or any other Loan Document that requires the consent
of each of the Lenders or each of the Lenders affected thereby (so long as the
consent of the Required Lenders has been obtained), with a replacement financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) prior to any such replacement, such Lender shall have
taken no action under Section 2.19 so as to fully eliminate the continued need
for payment of amounts owing pursuant to Section 2.16 or 2.17(a), (iii) the
replacement financial institution shall purchase, at par, all Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(iv) the Borrower shall be liable to such replaced Lender under Section 2.18 if
any Eurodollar Loan owing to such replaced Lender shall be purchased other than
on the last day of the Interest Period relating thereto, (v) the replacement
financial institution shall be approved by the Administrative Agent (which
approval shall not be unreasonably withheld, conditioned or delayed and provided
that, with respect to a replacement financial institution under the Term
Facility, no consent of





38

--------------------------------------------------------------------------------

 



the Administrative Agent shall be needed if such replacement financial
institution is a Lender, an Affiliate of a Lender or an Approved Fund), (vi) the
replaced Lender shall be obligated to make such replacement in accordance with
the provisions of Section 10.6 (provided that the Borrower shall be obligated to
pay the registration and processing fee referred to therein), (vii) until such
time as such replacement shall be consummated, the Borrower shall pay all
additional amounts (if any) required pursuant to Section 2.16 or 2.17(a), as the
case may be, and (viii) any such replacement shall not be deemed to be a waiver
of any rights that the Borrower, the Administrative Agent or any other Lender
shall have against the replaced Lender.

In the event that a Lender to be replaced hereunder does not execute an
assignment pursuant to Section 10.6 within five (5) Business Days after receipt
by such Lender of notice of replacement pursuant to this Section 2.20 and
presentation to such Lender of an assignment evidencing an assignment pursuant
to this Section 2.20, the Borrower shall be entitled (but not obligated) to
execute such an assignment on behalf of such Lender, and any such assignment so
executed by the Borrower, the replacement Lender and the Administrative Agent,
shall be effective for purposes of this Section 2.20 and Section
10.6.  Notwithstanding the foregoing, with respect to a Lender that is a
Defaulting Lender, the Borrower or the Administrative Agent may obtain a
replacement Lender and execute an assignment on behalf of such Defaulting Lender
at any time and without prior notice to such Defaulting Lender and cause all of
its interest, rights, and obligations hereunder including all of its Loans and
Commitments and other amounts at any time owing to it hereunder and the other
Loan Documents to be sold and assigned at par.  Upon any such assignment and
payment and compliance with the other provisions of Section 10.6, such replaced
Lender shall no longer constitute a “Lender” for purposes hereof; provided, any
rights of such replaced Lender to the benefits of Sections 2.16, 2.17, 2.18 and
10.5 hereunder (to the extent not accounted for in the first paragraph of this
Section 2.20) shall survive as to such replaced Lender.

2.21       Defaulting Lenders.  Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a)        fees shall cease to accrue on the unfunded portion of the Commitment
of such Defaulting Lender or be payable for the benefit of such Defaulting
Lender pursuant to Section 2.6(a);

(b)        the unpaid principal amount of the Term Loans and the Revolving
Commitments (or if the Revolving Commitments have been terminated, the Revolving
Extensions of Credit) of such Defaulting Lender shall not be included in
determining whether all Lenders or the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 10.1), provided that any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender which affects such Defaulting
Lender shall require the consent of such Defaulting Lender;

(c)        if any L/C Exposure exists at the time such Lender becomes a
Defaulting Lender then: 

(i)        all or any part of the L/C Exposure of such Defaulting Lender shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective Revolving Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Extensions of Credit plus such Defaulting
Lender’s L/C Exposure does not exceed the total of all non-Defaulting Lenders’
Revolving Commitments;

(ii)        if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the





39

--------------------------------------------------------------------------------

 



Administrative Agent cash collateralize for the benefit of the Issuing Lender
only the Borrower’s obligations corresponding to such Defaulting Lender’s L/C
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 9 for so long as
such L/C Exposure is outstanding;

(iii)        if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3(a)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;

(iv)       if the L/C Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 3.3(a) shall be adjusted in accordance with such non-Defaulting Lenders’
Revolving Percentages; and

(v)        if all or any portion of such Defaulting Lender’s L/C Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the Issuing Lender
or any other Lender hereunder, all fees payable under Section 3.3(a) with
respect to such Defaulting Lender’s L/C Exposure shall be payable to the Issuing
Lender until and to the extent that such L/C Exposure is reallocated and/or cash
collateralized;

(d)        so long as such Lender is a Defaulting Lender, the Issuing Lender
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding L/C Exposure will be 100% covered by the Revolving Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.21(c), and participating interests in any
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.21(c)(i) (and such
Defaulting Lender shall not participate therein); and

(e)        any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender) shall, in lieu of being
distributed to such Defaulting Lender, be retained by the Administrative Agent
in a segregated account and, subject to any applicable requirements of law, be
applied at such time or times as may be determined by the Administrative Agent
(i) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder, (ii) second, to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent, (iii)
third, to the reimbursement of the Issuing Lender pursuant to Section 3.4(a) in
respect of any unreimbursed portion of any payment made by the Issuing Lender
under any Letter of Credit, (iv) fourth, if so determined by the Administrative
Agent and the Borrower, held in such account as cash collateral for future
funding obligations of the Defaulting Lender in respect of any Loans under this
Agreement and (v) fifth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction.

In the event that the Administrative Agent, the Borrower and the Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the L/C Exposure of the
Revolving Lenders shall be readjusted to reflect the inclusion of such Lender’s
Revolving Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Revolving Percentage.





40

--------------------------------------------------------------------------------

 



2.22       Incremental Facilities. 

(a)        The Borrower and any one or more Lenders (including New Lenders) may
from time to time agree that such Lenders shall (i) add one or more new tranches
of term facilities and/or increase the principal amount of the Term Loans (each
such new tranche or increase, an “Incremental Term Facility”) or (ii) increase
the aggregate amount of Revolving Commitments (any such increase, an
“Incremental Revolving Facility”; together with any Incremental Term Facilities,
the “Incremental Facilities”), as applicable, by executing and delivering to the
Administrative Agent an Increased Facility Activation Notice specifying (i) the
amount of such increase (or loans that will comprise any such new tranche) and
the Facility or Facilities involved, (ii) the applicable Increased Facility
Closing Date (which may be selected by the Borrower after the Closing Date) and
(iii) in the case of Incremental Term Loans, (x) the applicable Incremental Term
Facility maturity date, (y) the amortization schedule for such Incremental Term
Facility and (z) the Applicable Margin for such Incremental Term Facility;
 provided, that (A) no Default or Event of Default exists or shall exist
immediately before or after giving effect to such Incremental Facility; (B) on a
pro forma basis after giving effect to such Incremental Facility as though fully
borrowed and any other transactions in connection therewith, the Borrower shall
be in compliance with the Financial Covenants (whether or not the Financial
Covenants are then in effect), recomputed as of the last day of the most
recently ended fiscal quarter of the Borrower for which financial statements are
available; (C) each of the representations and warranties made by any Loan Party
in or pursuant to the Loan Documents shall be true and correct in all material
respects immediately prior to, and after giving effect to, such Incremental
Facility, except for representations and warranties made as of a specific
earlier date that shall be true and correct in all material respects as of such
earlier date, (D) the maturity date and weighted average life to maturity of any
such Incremental Term Facility shall be no earlier than or shorter than the
maturity date and weighted average life to maturity, respectively, of the Term
Facility; (E) the interest rates and amortization schedule applicable to any
Incremental Term Facility shall be determined by the Borrower and the Lenders
thereunder; provided that the total yield (calculated for both the Incremental
Term Loans and the Term Loans, including the upfront fees, any interest rate
floors and any OID, but excluding any arrangement, underwriting or similar fee
paid by the Borrower) in respect of any Incremental Term Loans will not be more
than 0.50% higher than the corresponding total yield for the existing Term Loans
(it being understood that any such increase may take the form of OID with OID
being equated to the interest rates in a manner determined by the Administrative
Agent based on an assumed four-year life to maturity), unless the interest rate
margins with respect to the existing Term Loans are increased by an amount equal
to the difference between the total yield with respect to the Incremental Term
Loans and the corresponding total yield on the existing Term Facility minus
0.50% and (F) the Incremental Revolving Facility shall be on terms and pursuant
to documentation applicable to the Revolving Facility (including the maturity
date in respect thereof) and any Incremental Term Facility shall be on terms and
pursuant to documentation to be determined by the Borrower and the Lenders
thereunder, provided that, to the extent such terms and documentation are not
consistent with, in the case of the Incremental Term Loans, the Term Facility
(except to the extent permitted by clause (D) or (E) above), they shall be
reasonably satisfactory to the Administrative Agent; provided that, the Lenders
(including New Lenders) committing to provide Incremental Term Loans, the
proceeds of which are to be used to finance a Permitted Acquisition, may agree
(i) that the satisfaction of the conditions set forth in the foregoing clauses
(A), (B) and (C) may be tested as of the date that the definitive documentation
for such Permitted Acquisition is executed, (ii) that, with respect to a Limited
Condition Acquisition, the reference in clause (A) to a Default or Event of
Default shall instead refer to an Event of Default under Section 8(a) or (f) and
(iii) with respect to a Limited Condition Acquisition, to waive without the
consent of any other Credit Party the condition set forth in clause (C).  
 Notwithstanding the foregoing, (i) without the consent of the Required Lenders,
the aggregate amount of incremental Revolving Commitments and borrowings of
Incremental Term Loans shall not exceed (x) $100,000,000 plus (y) an additional
amount so long as the Total Leverage Ratio (as determined on a pro forma basis
giving effect to such Incremental Facility as though fully borrowed and any
other transactions in





41

--------------------------------------------------------------------------------

 



connection therewith) is not in excess of 4.00:1.00 (the sum of clauses (x) and
(y), the “Incremental Limit”) and (ii) without the consent of the Administrative
Agent, (x) each increase effected pursuant to this paragraph shall be in a
minimum amount of at least $10,000,000 and (y) no more than six Increased
Facility Closing Dates may be selected by the Borrower after the Closing
Date.  No Lender shall have any obligation to participate in any increase
described in this paragraph unless it agrees to do so in its sole discretion.

(b)        Any additional bank, financial institution or other entity which,
with the consent of the Borrower and, other than with respect to a Lender, an
Affiliate of a Lender, or an Approved Fund, the Administrative Agent (which
consent shall not be unreasonably withheld, conditioned or delayed), elects to
become a “Lender” under this Agreement in connection with any transaction
described in Section 2.22(a) shall execute a New Lender Supplement (each, a “New
Lender Supplement”), substantially in the form of Exhibit C, whereupon such
bank, financial institution or other entity (a “New Lender”) shall become a
Lender for all purposes and to the same extent as if originally a party hereto
and shall be bound by and entitled to the benefits of this Agreement.

(c)        Unless otherwise agreed by the Administrative Agent, on each
Increased Facility Closing Date with respect to the Revolving Facility, the
Borrower shall borrow Revolving Loans under the relevant increased Revolving
Commitments from each Lender participating in the relevant increase in an amount
determined by reference to the amount of each Type of Loan (and, in the case of
Eurodollar Loans, of each Eurodollar Tranche) which would then have been
outstanding from such Lender if (i) each such Type or Eurodollar Tranche had
been borrowed or effected on such Increased Facility Closing Date and (ii) the
aggregate amount of each such Type or Eurodollar Tranche requested to be so
borrowed or effected had been proportionately increased.  The Eurodollar Base
Rate applicable to any Eurodollar Loan borrowed pursuant to the preceding
sentence shall equal the Eurodollar Base Rate then applicable to the Eurodollar
Loans of the other Lenders in the same Eurodollar Tranche (or, until the
expiration of the then-current Interest Period, such other rate as shall be
agreed upon between the Borrower and the relevant Lender).

(d)        The proceeds of the Incremental Facilities shall be used for purposes
permitted by Section 6.10.

(e)        Notwithstanding anything to the contrary in this Agreement, each of
the parties hereto hereby agrees that, on each Increased Facility Activation
Date, this Agreement shall be amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Incremental Term Loans
evidenced thereby.  Any such deemed amendment may be effected in writing by the
Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.

Section 3.  LETTERS OF CREDIT

3.1         L/C Commitment.  (a)  Subject to the terms and conditions hereof,
the Issuing Lender, in reliance on the agreements of the other Revolving Lenders
set forth in Section 3.4(a), agrees to issue letters of credit (“Letters of
Credit”) for the account of the Borrower on any Business Day during the
Revolving Commitment Period in such form as may be approved from time to time by
the Issuing Lender; provided that the Issuing Lender shall have no obligation to
issue any Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Commitment or (ii) the aggregate amount of the
Available Revolving Commitments would be less than zero.  Each Letter of Credit
shall (i) be denominated in Dollars and (ii) expire no later than the earlier of
(x) the first anniversary of its date of issuance and (y) the date that is five
Business Days prior to the Revolving Termination Date, provided that any Letter
of Credit with a one-year term may provide for the renewal





42

--------------------------------------------------------------------------------

 



thereof for additional one-year periods (which shall in no event extend beyond
the date referred to in clause (y) above).

(b)        The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

3.2         Procedure for Issuance of Letter of Credit.  The Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at its address for notices specified herein an
Application therefor, completed to the satisfaction of the Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may request.  Upon receipt of any Application, the Issuing Lender
will process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower.  The Issuing Lender shall furnish a copy of
such Letter of Credit to the Borrower promptly following the issuance
thereof.  The Issuing Lender shall promptly furnish to the Administrative Agent,
which shall in turn promptly furnish to the Lenders, notice of the issuance of
each Letter of Credit (including the amount thereof).

3.3         Fees and Other Charges.  (a)  The Borrower will pay a fee on all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurodollar Loans under the Revolving Facility,
shared ratably among the Revolving Lenders and payable quarterly in arrears on
each Fee Payment Date after the issuance date.  In addition, the Borrower shall
pay to the Issuing Lender for its own account a fronting fee of 0.125% per annum
on the undrawn and unexpired amount of each Letter of Credit, payable quarterly
in arrears on each Fee Payment Date after the issuance date.

(b)        In addition to the foregoing fees, the Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.

3.4         L/C Participations.  (a)  The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions set forth below, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in the Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit and the amount of each draft paid by the Issuing Lender
thereunder.  Each L/C Participant agrees with the Issuing Lender that, if a
draft is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower in accordance with the terms of this
Agreement (or in the event that any reimbursement received by the Issuing Lender
shall be required to be returned by it at any time), such L/C Participant shall
pay to the Issuing Lender upon demand at the Issuing Lender’s address for
notices specified herein an amount equal to such L/C Participant’s Revolving
Percentage of the amount that is not so reimbursed (or is so returned).  Each
L/C Participant’s obligation to pay such amount shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such L/C
Participant may have against the Issuing Lender, the Borrower or any other





43

--------------------------------------------------------------------------------

 



Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

(b)        If any amount required to be paid by any L/C Participant to the
Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion
of any payment made by the Issuing Lender under any Letter of Credit is paid to
the Issuing Lender within three Business Days after the date such payment is
due, such L/C Participant shall pay to the Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360.  If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to the Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, the Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans under the Revolving Facility.  A certificate of the
Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this Section 3.4(b) shall be conclusive in the absence of manifest
error.

(c)        Whenever, at any time after the Issuing Lender has made payment under
any Letter of Credit and has received from any L/C Participant its pro rata
share of such payment in accordance with Section 3.4(a), the Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of Collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the Issuing
Lender will distribute to such L/C Participant its pro rata share thereof;
provided,  however, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.

3.5         Reimbursement Obligation of the Borrower.  If any draft is paid
under any Letter of Credit, the Borrower shall reimburse the Issuing Lender for
the amount of (a) the draft so paid and (b) any taxes, fees, charges or other
costs or expenses incurred by the Issuing Lender in connection with such
payment, not later than 12:00 noon, New York City time, on (i) the Business Day
that the Borrower receives notice of such draft, if such notice is received on
such day prior to 10:00 A.M., New York City time, or (ii) if clause (i) above
does not apply, the Business Day immediately following the day that the Borrower
receives such notice.  Each such payment shall be made to the Issuing Lender at
its address for notices referred to herein in Dollars and in immediately
available funds.  Interest shall be payable on any such amounts from the date on
which the relevant draft is paid until payment in full at the rate set forth in
(x) until the Business Day next succeeding the date of the relevant notice,
Section 2.12(b) and (y) thereafter, Section 2.12(c).

3.6         Obligations Absolute.  The Borrower’s obligations under this Section
3 shall be absolute, unconditional and irrevocable under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that the Borrower may have or have had against the Issuing Lender, any
beneficiary of a Letter of Credit or any other Person.  The Borrower also agrees
with the Issuing Lender that the Issuing Lender shall not be responsible for,
and the Borrower’s Reimbursement Obligations under Section 3.5 shall not be
affected by, among other things, (a) any lack of validity or enforceability of
any Letter of Credit or this Agreement, or any term or provision therein, (b)
any draft or other document presented under a Letter of Credit proving to be
invalid, fraudulent or forged in any





44

--------------------------------------------------------------------------------

 



respect or any statement therein being untrue or inaccurate in any respect, (c)
any dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee, (d) payment by the Issuing Lender under a Letter
of Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (e) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 3.6, constitute a legal or equitable discharge
of, or provide a right of setoff against, the Borrower's obligations hereunder.
The Issuing Lender shall not have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
message or advice, however transmitted, in connection with any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Lender; provided that the foregoing shall not be
construed to excuse the Issuing Lender from liability to the Borrower to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrower
to the extent permitted by applicable law) suffered by the Borrower that are
caused by the Issuing Lender's failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Lender (as finally
determined by a court of competent jurisdiction), the Issuing Lender shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Lender
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

3.7         Letter of Credit Payments.  If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof.  The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

3.8         Applications.  To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.

Section 4.  REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, Parent
and the Borrower hereby jointly and severally represent and warrant to the
Administrative Agent and each Lender that:

4.1         Financial Condition.  The audited consolidated balance sheets of the
Borrower as at December 31, 2013, December 31, 2014 and December 31, 2015, and
the related consolidated statements of income and of cash flows for the fiscal
years ended on such dates, reported on by and accompanied by an unqualified
report from KPMG LLP, present fairly in all material respects the





45

--------------------------------------------------------------------------------

 



consolidated financial condition of the Borrower as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
respective fiscal years then ended.  All such financial statements, including
the related schedules and notes thereto, have been prepared in accordance with
GAAP applied consistently throughout the periods involved (except as approved by
the aforementioned firm of accountants and disclosed therein). 

4.2         No Change.  Since December 31, 2015, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.

4.3         Existence; Compliance with Law.  Each Loan Party (a) is duly
organized, validly existing and in good standing (or, in the case of any Foreign
Subsidiary, the equivalent status in any foreign jurisdiction) under the laws of
the jurisdiction of its organization, (b) has the requisite power and authority,
and the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
(c) is duly qualified as a foreign company and in good standing under the laws
of each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification except to the extent that
the failure to so qualify could not, in the aggregate, reasonably be expected to
have a Material Adverse Effect and (d) is in compliance with all Requirements of
Law except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

4.4         Power; Authorization; Enforceable Obligations.  Each Loan Party has
the requisite limited liability company or other corporate power and authority,
and the legal right, to make, deliver and perform the Loan Documents to which it
is a party and, in the case of the Borrower, to obtain extensions of credit
hereunder.  Each Loan Party has taken all necessary organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party and, in the case of the Borrower, to authorize the Loans on the
terms and conditions of this Agreement.  No consent or authorization of, filing
with, notice to or other act by or in respect of, any Governmental Authority or
any other Person is required in connection with the Loans hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, except (i) consents, authorizations, filings and
notices that have been obtained or made and are in full force and effect, (ii)
consents, authorizations, filings and notices contemplated by the Security
Documents, (iii) consents, authorizations, filings and notices which customarily
are required in connection with the exercise of remedies in respect of the
Collateral, (iv) those consents, authorizations, filings and notices the failure
of which to obtain, take, give or make could not be reasonably expected to have
a Material Adverse Effect and (v) the filings referred to in Section 4.18.  Each
Loan Document has been duly executed and delivered on behalf of each Loan Party
party thereto.  This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5         No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of any Loan Party (except for
violations that could not be reasonably expected to result in a Material Adverse
Effect) and will not result in, or require, the creation or imposition of any
Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation (other than the Liens
created by the Security Documents).





46

--------------------------------------------------------------------------------

 



4.6         Litigation.  Except as set forth on Schedule 4.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of Parent or the Borrower, threatened
in writing against any Group Member or against any of their respective
properties or revenues (a) with respect to any of the Loan Documents, or (b)
that is reasonably likely to be adversely determined and if adversely determined
would reasonably be expected to have a Material Adverse Effect.

4.7         No Default.  No Default or Event of Default has occurred and is
continuing.

4.8         Ownership of Property; Liens.  Each Loan Party has title in fee
simple to, or a valid leasehold interest in, all its real property, and good
title to, or a valid leasehold interest in or other right to use, all its other
property necessary for the conduct of its business as currently conducted,
except for defects in the foregoing that do not materially interfere with its
ability to conduct its business as currently conducted or to utilize such
properties and assets for their intended purposes, except where the failure to
have such title or interest could not have a Material Adverse Effect, and none
of such property is subject to any Lien except as permitted by Section 7.3.

4.9         Intellectual Property.  Each Loan Party owns, or is licensed to use,
all material Intellectual Property necessary for the conduct of its business as
currently conducted.  No material claim has been asserted and is pending by any
Person challenging any Intellectual Property owned by any Loan Party, nor does
Parent or the Borrower know of any valid basis for any such claim except for
such claims that in the aggregate could not reasonably be expected to have a
Material Adverse Effect.  The conduct of the business by each Loan Party does
not infringe the rights of any Person in any material respect, and each Loan
Party’s Intellectual Property is not being infringed by any Person, except, in
each case, for such claims that in the aggregate could not reasonably be
expected to have a Material Adverse Effect.

4.10       Taxes.  Each Group Member has filed or caused to be filed all
federal, state and other material tax returns (with material referring to the
Group Members taken as a whole) that are required to be filed (subject to any
applicable extensions) and has paid all material taxes shown to be due and
payable on said returns or on any assessments made against it or any of its
property and all other material taxes, fees or other charges imposed on it or
any of its property by any Governmental Authority (other than any the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the relevant Group Member) except where failure to do
so would not have a Material Adverse Effect; to the knowledge of Parent and the
Borrower, no claim is being asserted, with respect to any such tax, fee or other
charge except any such taxes, fees or charges, the payment of which, or the
failure to pay, could not have a Material Adverse Effect.

4.11       Federal Regulations.  No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board.  If reasonably requested by any Lender or the Administrative Agent and
appropriate under the circumstances, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U‑1, as applicable,
referred to in Regulation U.

4.12       Labor Matters.  Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:  (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of Parent
or the Borrower, threatened; (b) hours worked by and payment made to employees
of each Group Member have not been in violation of the Fair Labor





47

--------------------------------------------------------------------------------

 



Standards Act or any other applicable Requirement of Law dealing with such
matters; and (c) all payments due from any Group Member on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant Group Member.

4.13       ERISA.  Except as, in the aggregate, could not reasonably be expected
to have a Material Adverse Effect:  (a) no Reportable Event nor any failure by
any Single Employer Plan to satisfy the minimum funding standards (within the
meaning of Section 412 of the Code or Section 302 of ERISA) applicable to such
Single Employer Plan, whether or not waived in accordance with Section 412(c) of
the Code or Section 302(c) of ERISA, has occurred during the five‑year period
prior to the date on which this representation is made or deemed made with
respect to any Single Employer Plan; (b) each Plan maintained by any Group
Member has complied in all respects with the applicable provisions of ERISA and
the Code; (c) no termination of a Single Employer Plan has occurred with respect
to which the liability remains unsatisfied, and no Lien in favor of the PBGC has
arisen, during such five-year period; (d) the present value of all accrued
benefits under each Single Employer Plan did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Single Employer Plan allocable to
such accrued benefits (determined in both cases using the assumptions
promulgated under Section 430 of the Code and the Treasury Regulations
promulgated thereunder) and there has been no determination that any Single
Employer Plan is, or is expected to be, in “at risk” status (within the meaning
of Section 430 of the Code or Section 303 of ERISA); (e)  neither the Borrower
nor any Commonly Controlled Entity has had a complete or partial withdrawal from
any Multiemployer Plan that has resulted or could reasonably be expected to
result in any liability under Section 4201 of ERISA, and neither the Borrower
nor any Commonly Controlled Entity would become subject to any liability under
ERISA if the Borrower or any such Commonly Controlled Entity were to withdraw
completely from all Multiemployer Plans as of the valuation date most closely
preceding the date on which this representation is made or deemed made; (f)
neither the Borrower nor any Commonly Controlled Entity has received any notice
of a determination that a Multiemployer Plan is Insolvent or in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA); and (g) with respect to each Foreign Plan, there has been no failure
(i) to make or, if applicable, accrue in accordance with normal accounting
practices, any employer or employee contributions required by applicable law or
by the terms of such Foreign Plan; (ii) to register or loss of good standing
with applicable regulatory authorities of any such Foreign Plan required to be
registered; or (iii) of any Foreign Plan to comply with any material provisions
of applicable law and regulations or with the material terms of such Foreign
Plan.

4.14       Investment Company Act; Other Regulations.  No Loan Party is an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

4.15       Subsidiaries.  Schedule 4.15 sets forth, as of the Closing Date, the
name and jurisdiction of incorporation of each subsidiary and, as to each such
subsidiary of the Borrower, (i) the percentage of each class of Capital Stock
owned by any Loan Party and (ii) whether such subsidiary is an Immaterial
Subsidiary, Excluded Foreign Subsidiary or an Unrestricted Subsidiary.

4.16       Environmental Matters.  Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:

(a)        to the knowledge of the applicable Loan Parties, the facilities and
properties owned, leased or operated by any Loan Party (the “Properties”) do not
contain, and to the knowledge of Parent and the Borrower, have not previously
contained, any conditions of contamination by any Materials of Environmental
Concern in amounts or concentrations or under circumstances that constitute or
constituted a violation of, or could reasonably be expected to give rise to
liability under, any Environmental Law;





48

--------------------------------------------------------------------------------

 



(b)        no Loan Party has received or is aware of any written notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties or the business operated by any Loan Party (the
“Business”), nor does Parent or the Borrower have knowledge or reason to believe
that any such notice will be received or is being threatened in writing;

(c)        Materials of Environmental Concern have not been transported or
Disposed of from the Properties in violation of, or in a manner or to a location
that could reasonably be expected to give rise to liability under, any
Environmental Law, nor have any Materials of Environmental Concern been
generated, treated, stored or Disposed of at, on or under any of the Properties
in violation of, or in a manner that could reasonably be expected to give rise
to liability under, any applicable Environmental Law;

(d)        no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of Parent and the Borrower, threatened in writing,
under any Environmental Law to which any Loan Party is or will be named as a
party with respect to the Properties or the Business, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business;

(e)        to the knowledge of the applicable Loan Parties, there has been no
release or threat of release of Materials of Environmental Concern at or from
the Properties, or arising from or related to the operations of any Group Member
in connection with the Properties or otherwise in connection with the Business,
in violation of or in amounts or in a manner that could reasonably be expected
to give rise to liability under Environmental Laws;

(f)        the Properties and all operations at the Properties are in
compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and to the knowledge of the applicable Loan
Parties, there is no contamination at, under or about the Properties or
violation of any Environmental Law with respect to the Properties or the
Business; and

(g)        no Loan Party has assumed any material liability of any other Person
under Environmental Laws.

This Section 4.16 contains the sole and exclusive representations and warranties
with respect to any environmental, health or safety matters, including without
limitation any arising under Environmental Laws or relating to Materials of
Environmental Concern.

4.17       Accuracy of Information, etc.  No statement or information contained
in this Agreement, any other Loan Document, the Lender Presentation or any other
document, certificate or statement furnished in writing by or on behalf of any
Loan Party to the Administrative Agent or the Lenders, or any of them, for use
in connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such statement, information, document
or certificate was so furnished, when taken as a whole, any untrue statement of
a material fact or omitted to state a material fact necessary to make the
statements contained herein or therein taken as a whole not materially
misleading in light of the circumstances under which they were made; provided,
that the forecasts, the projections and pro forma financial information
contained in the materials referenced above and any document, certificate or
statement based upon such forecasts, projections and information are based upon
good faith estimates and assumptions believed by management of the Borrower to
be reasonable at the time made, it being recognized by the Lenders that (a) such
financial information as it relates to future





49

--------------------------------------------------------------------------------

 



events is not to be viewed as fact, (b) such forecast and projections are
subject to uncertainties and contingencies, (c) no assurance can be given that
any forecast or projection will be realized and (d) actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein and such differences may be material.

4.18       Security Documents.  (a)  The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof.  In the case of Pledged Stock, when
stock certificates (if any) representing any such Pledged Stock are delivered to
the Administrative Agent (together with a properly completed and signed stock
power or endorsement), and in the case of the other Collateral described in the
Guarantee and Collateral Agreement, when financing statements and other filings
specified on Schedule 4.18(a) (except as disclosed to the Administrative Agent
by the Borrower in writing from time to time after the Closing Date) in
appropriate form are filed in the offices specified on Schedule 4.18(a) (except
as disclosed to the Administrative Agent by the Borrower in writing from time to
time after the Closing Date), the Guarantee and Collateral Agreement shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral and the proceeds thereof (to
the extent such Lien and security interest can be perfected by such filings), as
security for the Obligations (as defined in the Guarantee and Collateral
Agreement), in each case prior and superior in right to any other Person
(except, in the case of Collateral other than Pledged Stock in certificated
form, Liens permitted by Section 7.3).

(b)        As of the Closing Date, there is no parcel of owned real property
located in the United States and held by the Group Member that has a value, in
the reasonable opinion of the Borrower, in excess of $5,000,000.

4.19       Solvency.  As of the Closing Date, the Borrower and its Subsidiaries
taken as a whole, immediately after giving effect to the incurrence and
repayment of all Indebtedness and obligations being incurred and repaid in
connection herewith, are Solvent.

4.20       Anti-Terrorism Laws.  (a)  None of the Loan Parties or any of their
respective officers or directors or, to the knowledge of any of the Loan
Parties, any of their respective Affiliates is in violation of any laws relating
to terrorism or money laundering (“Anti-Terrorism Laws”), including Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001 (the
“Executive Order”), and the USA PATRIOT Act, Public Law 107 56.

(b)        The Loan Parties, their respective officers and directors  and, to
the knowledge of any Loan Party, their respective brokers or other agents acting
in any capacity in connection with the Loans have conducted their business in
compliance in all material respects with Anti-Corruption Laws and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws;

(c)        No Loan Party, any of their respective officers or directors or, to
the knowledge of any of the Loan Parties, any of their respective Affiliates,
brokers or other agents acting or benefiting in any capacity in connection with
the Loans is any of the following:

(i)        a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

(ii)        a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order;





50

--------------------------------------------------------------------------------

 



(iii)        a Sanctioned Person;

(d)        No Loan Party, any of their respective officers or directors or, to
the knowledge of any Loan Party, any of its Affiliates, brokers or other agents
acting in any capacity in connection with the Loans (i) has directly or
indirectly engaged in, or is now directly or indirectly engaged in, any dealings
or transactions (x) with any Sanctioned Person, (y) in any Sanctioned Country,
or (z) otherwise in violation of Sanctions, (ii) deals in, or otherwise engages
in any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order, or (iii) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

(e)        The Loan Parties have implemented and maintain in effect policies and
procedures designed to promote and achieve compliance by the Loan Parties and
their respective directors, officers, employees and agents with Sanctions, and
the Loan Parties and their respective officers and directors and to the
knowledge of the Loan Parties its employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.  No
borrowing of Loans or Letter of Credit, use of proceeds or other transaction
contemplated by this Agreement will violate any Anti-Corruption Law or
applicable Sanctions.

4.21       EEA Financial Institutions.  No Loan Party is an EEA Financial
Institution.  

Section 5.  CONDITIONS PRECEDENT

5.1         Conditions to Initial Loan.  The agreement of each Lender to make
the initial extension of credit requested to be made by it is subject to the
satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:

(a)        Credit Agreement; Guarantee and Collateral Agreement.  The
Administrative Agent (or its counsel) shall have received (i) this Agreement,
executed and delivered by the Administrative Agent, Parent and the Borrower,
(ii) a Lender Addendum (Cashless Roll) executed and delivered by each Continuing
Term Lender, a Lender Addendum (Additional Term Lender) executed and delivered
by each Additional Term Lender and a Lender Addendum (Consenting Lender)
executed and delivered by each Consenting Term Lender, which such Lender Addenda
shall represent the consent of the Required Lenders under, and as defined in,
the Existing Credit Agreement, (iii) the Guarantee and Collateral Agreement,
executed and delivered by Parent, the Borrower and each Subsidiary Guarantor and
(iv) an Acknowledgment and Consent in the form attached to the Guarantee and
Collateral Agreement, executed delivered by each Issuer (as defined therein), if
any that is not a Loan Party.

(b)        Existing Indebtedness.  Prior to or concurrently with the Closing
Date, all amounts outstanding under, and all other amounts due in respect of the
Indebtedness outstanding under the Existing Credit Agreement, shall have been
repaid in full or otherwise continued hereunder pursuant to Section 2.1.

(c)        Lien Searches; Perfection Certificate.  The Administrative Agent
shall have received the results of a recent Lien search with respect to each
Loan Party in each relevant jurisdiction, and such search shall reveal no Liens
on any of the assets of the Loan Parties except for Liens permitted by Section
7.3 or discharged on or prior to the Closing Date pursuant to documentation
reasonably satisfactory to the Administrative Agent.  The Administrative Agent
shall have received a Perfection Certificate, substantially in the form of
Exhibit H, executed and delivered by a Responsible Officer of the Borrower.





51

--------------------------------------------------------------------------------

 



(d)        Fees.  The Lenders and the Administrative Agent shall have received
all fees required to be paid by the Borrower, and all expenses for which
invoices have been presented (including the documented reasonable out of pocket
fees and expenses of legal counsel), on or before the Closing Date.  All such
amounts will be paid with proceeds of Loans made on the Closing Date and will be
reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Closing Date.

(e)        Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates.  The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit E, with appropriate insertions and attachments, including the
certificate of formation of each Loan Party that is a limited liability company
certified by the relevant authority of the jurisdiction of organization of such
Loan Party, and (ii) a good standing certificate for each Loan Party from its
jurisdiction of organization

(f)        Legal Opinions.  The Administrative Agent shall have received, on
behalf of itself and the Lenders, an opinion of Morrison & Foerster LLP, in its
capacity as New York counsel for the Loan Parties.

(g)        Filings, Registrations and Recordings.  Each document (including any
Uniform Commercial Code financing statement) required by the Security Documents
or under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Lenders, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 7.3), shall be in proper form
for filing, registration or recordation.

(h)        Solvency Certificate.  The Administrative Agent shall have received a
solvency certificate, substantially in the form of Exhibit F from the Chief
Financial Officer (or other officer with reasonably equivalent responsibilities)
of the Borrower dated as of the Closing Date, reasonably satisfactory to the
Administrative Agent.

(i)        Insurance.  The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 6.2(b) of the Guarantee and
Collateral Agreement.

(j)        Ratings.  The Administrative Agent shall have received evidence of
the corporate ratings for the Borrower by each of Moody’s and S&P, giving effect
to the Facilities.

For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

5.2         Conditions to Each Loan.  The agreement of each Lender to make any
extension of credit requested to be made by it on any date (including its
initial Loan) is subject to the satisfaction of the following conditions
precedent:

(a)        Representations and Warranties.  Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects, in each case, on and as of such date
as if made on and as of such date, except to the extent that such
representations and warranties relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date.





52

--------------------------------------------------------------------------------

 



(b)        No Default.  No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

Section 6.  AFFIRMATIVE COVENANTS

Parent and the Borrower hereby jointly and severally agree that, so long as the
Commitments remain in effect or any Loan or other amount is owing to any Lender
or the Administrative Agent hereunder, each of Parent and the Borrower shall and
(to the extent relevant) shall cause each of the Borrower’s Subsidiaries (other
than Immaterial Subsidiaries) to:

6.1         Financial Statements.  Furnish to the Administrative Agent for
distribution to the Lenders:

(a)        within 90 days after the end of each fiscal year of the Borrower
(commencing with the fiscal year ending December 31, 2016), a copy of the
audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such year and the related audited consolidated
statements of income and of cash flows for such year, setting forth in each case
in comparative form the figures for the previous fiscal year, reported on
without a “going concern” or like qualification, exception or note, or
qualification arising out of the scope of the audit (other than with respect to,
or resulting from an upcoming maturity date of any Indebtedness occurring within
one year from the time such opinion is delivered), by KPMG LLP or other
independent certified public accountants of nationally recognized standing; 

(b)        within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower (commencing with the fiscal quarter
ending March 31, 2017), the unaudited consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such fiscal
quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous
year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to the absence of footnotes and normal year‑end audit
adjustments); and

(c)        no later than 20 Business Days after the delivery of the financial
statements required to be delivered pursuant to Section 6.1(a), to participate
in a conference call with the Lenders to discuss the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries for such
fiscal year; provided that this Section 6.1(c) shall be deemed satisfied by
making available to the Lenders each quarterly public earnings call of RE/MAX
Holdings, Inc. in respect of each fiscal quarter of the fiscal year for which
such financials are delivered.

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
(except that financial statements delivered under clause (b) above, shall be
subject to normal year-end audit reclassifications and adjustments and shall not
have notes) applied (except as approved by such accountants or officer, as the
case may be, and disclosed in reasonable detail therein) consistently throughout
the periods reflected therein and with prior periods.





53

--------------------------------------------------------------------------------

 



6.2         Certificates; Other Information.  Furnish to the Administrative
Agent for distribution to the Lenders:

(a)        [Reserved];

(b)        concurrently with the delivery of any financial statements pursuant
to Section 6.1, (i) a certificate of a Responsible Officer stating that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate, (ii) to the extent that the Borrower
was required by Section 6.1 to comply with the Financial Covenants as of the
last day of the fiscal quarter or fiscal year covered by such financial
statements, a Compliance Certificate containing all information and calculations
necessary for determining compliance with the Financial Covenants as of the last
day of the fiscal quarter or fiscal year of the Borrower, as the case may be,
and (iii) in the case of financial statements delivered pursuant to Section
6.1(a), a Compliance Certificate including, to the extent not previously
disclosed to the Administrative Agent, (1) a description of any change in the
jurisdiction of organization of any Loan Party, (2) a description of any Person
that has become a Group Member and (3) a list identifying each Unrestricted
Subsidiary (if any), in the case of each of (1) through (3), since the date of
the most recent Compliance Certificate delivered pursuant to this clause (iii)
(or, in the case of the first such Compliance Certificate so delivered, since
the Closing Date) or confirmation that that there has been no change to such
information since the most recent Compliance Certificate delivered pursuant to
this clause (iii);

(c)        as soon as available, and in any event no later than 105 days after
the end of each fiscal year of the Borrower, a detailed consolidated budget for
the following fiscal year (including a projected consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of the following fiscal year,
the related consolidated statements of projected cash flow and projected income
and a description of the underlying assumptions applicable thereto);

(d)        within five days after the same are sent, copies of all financial
statements and reports that Parent or the Borrower may make to, or file with,
the SEC (it being understood that information required to be delivered pursuant
to this clause (d) shall be deemed to have been delivered if such information,
or one or more annual, quarterly or other periodic reports containing such
information, shall be available on the website of the SEC at
http://www.sec.gov);

(e)        promptly, such additional financial and other information relating to
the business, financial or corporate affairs of the Borrower and its
consolidated Subsidiaries, or compliance with the terms of the Loan Documents,
as any Lender (through the Administrative Agent) may from time to time
reasonably request; and

(f)        promptly following receipt thereof, copies of (i) any documents
described in Section 101(k) or 101(l) of ERISA that any Group Member or any
Commonly Controlled Entity may request with respect to any Multiemployer Plan,
(ii) any plan funding notices described in Section 101(f) of ERISA with respect
to any Single Employer Plan or any Multiemployer Plan provided to or received by
any Group Member or any Commonly Controlled Entity; provided, that if the
relevant Group Members or Commonly Controlled Entities have not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plans, then, upon reasonable request of the Administrative Agent,
such Group Member or the Commonly Controlled Entity shall promptly make a
request for such documents or notices from such administrator or sponsor and the
Borrower shall provide copies of such documents and notices to the
Administrative Agent promptly after receipt thereof.





54

--------------------------------------------------------------------------------

 



6.3         Payment of Tax and Government Liabilities.  (a)    Pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its material obligations for the payment of material taxes or
other material charges of any Governmental Authority, except (i) where the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the relevant Group Member or (ii) to
the extent that failure to pay, discharge or satisfy such obligations would not
reasonably be expected to have a Material Adverse Effect and (b) timely file
(subject to any applicable extensions) all material tax returns required to be
filed by it.

6.4         Maintenance of Existence; Compliance.    (a)  (i)  Preserve, renew
and keep in full force and effect its organizational existence except as
otherwise permitted by Section 7.4 and (ii) take all commercially reasonable
action to maintain all material rights, privileges and franchises necessary in
the normal conduct of its business, except as otherwise permitted by Section 7.4
and except, in the case of clause (ii) above, to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; provided,
however, that nothing contained in this Section 6.4 shall be deemed to prohibit
any Group Member from reorganizing or changing its entity form; (b) comply with
all Contractual Obligations except to the extent that failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect; and (c) comply with all Requirements of Law except to the extent
that failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

6.5         Maintenance of Property; Insurance.  (a)  Keep all property useful
and necessary in its business in reasonably good working order and condition,
except to the extent that failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.

(b)        Except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect, maintain with insurance companies
that the Borrower believes (in the good faith judgment of the management of the
Borrower) are financially sound and responsible at the time the relevant
coverage is placed or renewed, insurance in at least such amounts (after giving
effect to any self-insurance which the Borrower believes (in the good faith
judgment of management of the Borrower) is reasonable and prudent in light of
the size and nature of its business) and against at least such risks as the
Borrower believes (in the good faith judgment of the management of the Borrower)
is reasonable and prudent in light of the size and nature of its business.

6.6         Inspection of Property; Books and Records; Discussions.  (a)  Keep
proper books of records and account with full, true and correct entries in all
material respects in conformity with GAAP and (b) permit representatives of the
Administrative Agent or any Lender (when accompanying the Administrative Agent)
to visit and inspect any of its properties and examine and make abstracts from
any of its books and records at any reasonable time upon reasonable notice and
as may reasonably be desired and to discuss the business, operations, properties
and financial and other condition of the Group Members with officers and
employees of the Group Members and with their independent certified public
accountants, provided that (i) the Group Members shall not be required to pay
the expenses of more than one visit and inspection during any fiscal year unless
an Event of Default has occurred and is continuing, (ii) each Lender shall at
all times coordinate with the Administrative Agent the frequency and timing of
any such visits and inspections so as to reasonably minimize the burden imposed
on the Group Members, and (iii) a representative of the Borrower shall be given
the opportunity to be present for any communication with the independent
certified public accountants.

6.7         Notices.  Promptly upon a Responsible Officer of any Loan Party
obtaining knowledge thereof, give notice to the Administrative Agent, which
shall notify each Lender thereof, of:





55

--------------------------------------------------------------------------------

 



(a)        the occurrence of any Default or Event of Default;

(b)        any litigation, investigation or proceeding that may exist at any
time between any Group Member and any Governmental Authority, that could
reasonably be expected to have a Material Adverse Effect;

(c)         any litigation or proceeding affecting any Group Member (i) in which
the amount involved is $15,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought and which would reasonably be
expected to have a Material Adverse Effect or (iii) which relates to any Loan
Document;

(d)        the following events if any such event would reasonably be expected
to have a Material Adverse Effect:  (i) the occurrence of any Reportable Event
with respect to any Single Employer Plan, a failure to make any required
contribution to a Plan, any determination that any Single Employer Plan is, or
is expected to be, in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA), the creation of any Lien in favor of the PBGC or
a Plan or any withdrawal from, or the termination or Insolvency of, any
Multiemployer Plan or any determination that a Multiemployer Plan is in
endangered or critical status (within the meaning of Section 432 of the Code or
Section 305 of ERISA), or (ii) the institution of proceedings or the taking of
any other action by the PBGC or the Borrower or any Commonly Controlled Entity
or any Multiemployer Plan with respect to the withdrawal from any Single
Employer Plan or Multiemployer Plan, or the termination or Insolvency of any
Multiemployer Plan or determination that any such Multiemployer Plan is in
“endangered” or “critical” status (within the meaning of Sections 431 or 432 of
the Code or Sections 304 or 305 of ERISA), or (iii) with respect to any Foreign
Plan, (A) the failure to make or, if applicable, accrue in accordance with
normal accounting practices, any employer or employer contributions required by
applicable law or by the terms of such Foreign Plan; (B) the failure to register
or loss of good standing with applicable regulatory authorities of any such
Foreign Plan required to be registered; or (C) the failure of any Foreign Plan
to comply with any material provisions of applicable law and regulations or with
the material terms of such Foreign Plan; and

(e)        any other development or event that has had or would reasonably be
expected to have a Material Adverse Effect.

Each notice pursuant to Section 6.7(a) shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the relevant Group Member proposes to take with respect
thereto.

6.8         Environmental Laws.   (a)  Comply in all material respects with, and
undertake commercially reasonable efforts to ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws except for such noncompliance which in the aggregate could
not reasonably be expected to have a Material Adverse Effect.

(b)        Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
written orders and directives of all Governmental Authorities regarding
Environmental Laws except for such noncompliance which in the aggregate could
not reasonably be expected to have a Material Adverse Effect.

6.9         Additional Collateral, etc.  (a)  With respect to any property
acquired after the Closing Date by any Loan Party (other than (x) any property
described in paragraph (b), (c) or (d) below,





56

--------------------------------------------------------------------------------

 



(y) any leased real property or motor vehicles or any other personal property
excluded from the grant of the security interest granted under the Guarantee and
Collateral Agreement and (z) any property subject to a Lien expressly permitted
by Section 7.3(f)) as to which the Administrative Agent, for the benefit of the
Lenders, does not have a perfected Lien, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Administrative Agent reasonably deems necessary
to grant to the Administrative Agent, for the benefit of the Lenders, a security
interest in such property and (ii) take all actions reasonably necessary to
grant to the Administrative Agent, for the benefit of the Lenders, a perfected
first priority security interest in such property, including the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
reasonably requested by the Administrative Agent.

(b)        With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $5,000,000 acquired after the
Closing Date by any Loan Party, or owned by any new Subsidiary that becomes a
Loan Party as provided in clause (c) below after the Closing Date (other than
any such real property subject to a Lien expressly permitted by Section 7.3(f)),
promptly (i) execute and deliver a first priority Mortgage, in favor of the
Administrative Agent, for the benefit of the Lenders, covering such real
property, (ii) if reasonably requested by the Administrative Agent, provide the
Lenders with (x) title and extended coverage insurance covering such real
property in an amount at least equal to the purchase price of such real property
(or such other amount as shall be reasonably specified by the Administrative
Agent (but not to exceed the market value thereof)) as well as a current ALTA
survey thereof, together with a surveyor’s certificate and (y) any consents or
estoppels reasonably deemed necessary by the Administrative Agent in connection
with such Mortgage, each of the foregoing in form and substance reasonably
satisfactory to the Administrative Agent and (iii) if reasonably requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative Agent
and (iv) deliver to the Administrative Agent a completed “Life-on-Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination with respect to
the such real property (together with a notice about special floor hazard area
status and floor disaster assistance duly executed by the Borrower and each Loan
Party relating thereto) and if such real property is located in a special flood
hazard area, evidence of flood insurance in form and amount reasonably
satisfactory to the Administrative Agent.

(c)        With respect to any new Wholly Owned Subsidiary of the Borrower
(other than an Excluded Foreign Subsidiary, an Immaterial Subsidiary, an
Unrestricted Subsidiary or a CFC Foreign Subsidiary) created or acquired after
the Closing Date by any Loan Party (which, for the purposes of this paragraph
(c), shall include any existing Wholly Owned Subsidiary of the Borrower (other
than an Excluded Foreign Subsidiary or a CFC Foreign Subsidiary) that ceases to
be an Immaterial Subsidiary or an Unrestricted Subsidiary), within 60 days after
such creation or acquisition (or such longer period as the Administrative Agent
may provide in its sole discretion) (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent reasonably deems necessary to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected security
interest in the Capital Stock of such new Subsidiary that is owned by any Loan
Party, (ii) deliver to the Administrative Agent the certificates representing
such Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Loan Party, (iii) cause
such new Subsidiary (A) to become a party to the Guarantee and Collateral
Agreement, (B) to take such actions reasonably necessary to grant to the
Administrative Agent for the benefit of the Lenders a perfected first priority
security interest in the Collateral described in the Guarantee and Collateral
Agreement with respect to such new Subsidiary, including, if applicable, the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Guarantee and Collateral Agreement or by law or as may be
reasonably requested by the Administrative Agent and (C)





57

--------------------------------------------------------------------------------

 



to deliver to the Administrative Agent a closing certificate (with insertions
and attachments as required in Section 5.1(e))  of such Subsidiary, with
appropriate insertions and attachments, and (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

(d)        With respect to any Excluded Foreign Subsidiary created or acquired
after the Closing Date by any Loan Party, within 60 days after such creation or
acquisition (or such longer period as the Administrative Agent may provide in
its sole discretion) (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement (or a separate Security
Document) as the Administrative Agent reasonably deems necessary to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest in the Capital Stock of such new Subsidiary that is owned by
any such Loan Party (provided that in no event shall more than 66% of the total
outstanding voting Capital Stock of any such new Subsidiary be required to be so
pledged), (ii) deliver to the Administrative Agent the certificates representing
such Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Loan Party, and take such
other action as may be reasonably necessary or, in the reasonable opinion of the
Administrative Agent, desirable to perfect the Administrative Agent’s security
interest therein, and (iii) if reasonably requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

6.10       Use of Proceeds.  Use the proceeds of the Term Loans, the Revolving
Loans and the Letters of Credit (a) for the payment of fees and expenses
incurred in connection with the Facilities and (b) to finance working capital,
Capital Expenditures, Permitted Acquisitions and for other general corporate
purposes.

6.11       Maintenance of Ratings.  Use commercially reasonable efforts to
maintain with Moody’s and S&P a public corporate credit rating for the Borrower.

6.12       Anti-Corruption Laws and Sanctions.  (a) Conduct its business in
compliance in all material respects with Anti-Corruption Laws and Sanctions; (b)
maintain policies and procedures designed to promote and achieve compliance with
Anti-Corruption Laws and Sanctions and (c) have appropriate controls and
safeguards in place designed to prevent any Loans from being used in a way that
would violate Section 7.17.

Section 7.  NEGATIVE COVENANTS

Parent and the Borrower hereby jointly and severally agree that, so long as the
Commitments remain in effect or any Loan or other amounts is owing to any Lender
or the Administrative Agent hereunder, each of Parent and the Borrower shall
not, and shall not permit any of the Borrower’s Subsidiaries (other than
Immaterial Subsidiaries) to:

7.1         Financial Condition Covenants.  With respect to any fiscal quarter
of the Borrower, solely to the extent that any Revolving Loan or any drawn and
unreimbursed Letter of Credit is outstanding on the last day of such fiscal
quarter:

(a)        Total Leverage Ratio.  Permit the Total Leverage Ratio as at the last
day of any period of four consecutive fiscal quarters of the Borrower to exceed
4.00:1.00. 





58

--------------------------------------------------------------------------------

 



(b)        Consolidated Interest Coverage Ratio.  Permit the Consolidated
Interest Coverage Ratio as at the last day of any period of four consecutive
fiscal quarters of the Borrower to be less than 3.00:1.00.

(c)        Notwithstanding the above, the parties hereto acknowledge and agree
that, solely for purposes of the calculations made in determining compliance
with this Section 7.1, any cash equity contribution (which equity shall be
common equity or other equity having terms reasonably satisfactory to the
Administrative Agent and the Lenders) made to the Borrower after the end of a
fiscal quarter and on or prior to the day that is 10 days after the day on which
financial statements are required to be delivered with respect to such fiscal
quarter will, at the request of the Borrower, be included in the calculation of
Consolidated EBITDA for purposes of determining compliance with Sections 7.1(a)
and (b) at the end of such fiscal quarter and each applicable subsequent period
(any such equity contribution, a “Specified Equity Contribution”); provided that
(i) there shall not be two consecutive fiscal quarters in which a Specified
Equity Contribution is made, (ii) there shall be no more than four Specified
Equity Contributions made during the term of this Agreement, (iii) the amount of
any Specified Equity Contribution shall be no greater than the amount required
to cause the Loan Parties to be in compliance with the Financial Covenants, (iv)
a Specified Equity Contribution shall only be included in the computation of the
Financial Covenants for purposes of determining compliance by the Borrower with
the Financial Covenants and not for any other purpose under this Agreement
(including, without limitation, availability under any baskets with respect to
any covenants set forth herein) and (v) during the period commencing on the date
that the Borrower has failed to comply with a Financial Covenant and ending on
the date that a Specified Equity Contribution is made resulting in the Borrower
having been in compliance with such financial covenant, the Borrower shall not
be entitled to request, and the Lenders and Issuing Lender shall not be required
to make or issue, any Revolving Loan or Letter of Credit, respectively.  Upon
the making of a Specified Equity Contribution, the Financial Covenants shall be
recalculated giving effect to the increase in Consolidated EBITDA; provided that
any reduction of Consolidated Indebtedness resulting from such Specified Equity
Contribution shall be disregarded for purposes of determining compliance with
the Financial Covenants.  If, after giving effect to such recalculation, the
Loan Parties are in compliance with the financial covenants, the Loan Parties
shall be deemed to have satisfied the requirements of the financial covenants as
of the relevant date of determination with the same effect as though there had
been no failure to comply therewith at such date.

7.2         Indebtedness.  Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:

(a)        Indebtedness of any Loan Party pursuant to any Loan Document;

(b)        Indebtedness of the Borrower to any Subsidiary and of any Subsidiary
Guarantor to the Borrower or any other Subsidiary and of any Subsidiary that is
not a Subsidiary Guarantor to any other Subsidiary that is not a Subsidiary
Guarantor;

(c)        (i) Guarantee Obligations incurred by the Borrower or any Subsidiary
Guarantors of obligations of the Borrower or any other Subsidiary Guarantor and
(ii) Guarantee Obligations incurred by a Subsidiary that is not a Subsidiary
Guarantor of obligations of the Borrower or any other Subsidiary;

(d)        Indebtedness outstanding on the date hereof and listed on Schedule
7.2(d) and any refinancings, refundings, renewals or extensions thereof (without
shortening the maturity thereof or increasing the principal amount thereof
except by an amount equal to a





59

--------------------------------------------------------------------------------

 



reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder);

(e)        Indebtedness owed to any Person providing worker’s compensation,
health, disability or other employee benefits or property, casualty or liability
insurance to the Borrower or any Subsidiary, pursuant to reimbursement or
indemnification obligations to such Person;

(f)        Indebtedness of the Borrower and its Subsidiaries in respect of
performance bonds, bid bonds, appeal bonds, surety bonds, completion guarantees,
bankers’ acceptances and similar obligations and trade-related letters of
credit, in each case provided in the ordinary course of business and not in
connection with Indebtedness for money borrowed, including without limitation
those incurred to secure health, safety and environmental obligations in the
ordinary course of business;

(g)        Indebtedness incurred by Foreign Subsidiaries in an aggregate
principal amount outstanding not to exceed $20,000,000 at any one time, and
guarantees of such Indebtedness;

(h)        Indebtedness assumed in connection with any Permitted Acquisition;
provided that such Indebtedness is not incurred in contemplation of such
Permitted Acquisition, and any refinancings, refundings, renewals or extensions
thereof (without shortening the maturity thereof or increasing the principal
amount thereof except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder);

(i)        Indebtedness (including, without limitation, Capital Lease
Obligations) secured by Liens permitted by Section 7.3(f) in an aggregate
principal amount not to exceed $6,500,000 at any one time outstanding;

(j)        additional Indebtedness of the Borrower or any of its Subsidiaries in
the aggregate principal amount (for the Borrower and all Subsidiaries) not to
exceed the greater of $50,000,000 and 50% of Consolidated EBITDA for the period
of four full consecutive fiscal quarters of the Borrower most recently ended
(determined at the time of incurrence of such Indebtedness);

(k)        Swap Agreements entered into in the ordinary course of business for
non-speculative hedging purposes;

(l)        Indebtedness in respect of netting services, overdraft protection and
similar arrangements, including Indebtedness arising from the honoring by a bank
or other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business;

(m)        to the extent it constitutes Indebtedness, Indebtedness incurred by
the Borrower or any of its Subsidiaries arising from agreements providing for
indemnification, adjustment of purchase price or similar obligations, or from
guaranties or letters of credit, surety bonds or performance bonds securing the
performance of the Borrower or any such Subsidiary





60

--------------------------------------------------------------------------------

 



pursuant to such agreements, in connection with Permitted Acquisitions or
Dispositions permitted by Section 7.5;

(n)        Indebtedness consisting of (i) the deferred purchase price of
Permitted Acquisitions or (ii) earn-outs arising out of Permitted Acquisitions,
in each case, so long as (x) the Total Leverage Ratio (as determined on a pro
forma basis giving effect to such Permitted Acquisition and any other
transactions in connection therewith, and recomputed as of the last day of the
most recently ended fiscal quarter of the Borrower for which financial
statements are available) does not exceed 3.50:1.00 or (y) to the extent such
Total Leverage Ratio would exceed 3.50:1.00, the aggregate amount of such
Indebtedness shall not exceed, for any fiscal year, when taken together the
amount Acquisition Consideration paid in reliance on Section 7.7(k)(i) during
such fiscal year, $100,000,000;

(o)        Indebtedness consisting of deferred purchase price or notes issued to
officers, directors and employees to purchase equity interests (or options or
warrants or similar instruments) of Borrower, Parent or PubCo;

(p)        Indebtedness incurred in connection with the financing of insurance
premiums in an amount not to exceed the annual premiums in respect thereof at
any one time outstanding;

(q)        Incremental Equivalent Debt;

(r)        Investments in the form of Indebtedness permitted by Section 7.7; and

(s)        Guarantee Obligations of Parent in respect of Indebtedness incurred
in the ordinary course of business by any of its Subsidiaries other than the
Borrower and its Subsidiaries.

7.3         Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except:

(a)        landlords, carriers, warehousemen, mechanics, materialmen, repairmen,
suppliers or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 60 days (or such longer period to the
extent such amount is being contested in good faith by appropriate proceedings
and for which adequate reserves are maintained on the books of applicable Person
in accordance with GAAP);

(b)        pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;

(c)        deposits to secure the performance of bids, trade, proposals,
contracts (other than for borrowed money), leases, statutory obligations,
indemnity, surety and appeal bonds, performance bonds and other obligations of a
like nature incurred in the ordinary course of business;

(d)        easements, licenses, rights-of-way, survey exceptions, zoning or
other restrictions and other similar encumbrances incurred in the ordinary
course of business or other minor irregularities in title (including leasehold
title) that do not in any case materially detract from the value of the property
subject thereto and do not materially interfere with the ordinary conduct of the
business of the Borrower or any of its Subsidiaries;





61

--------------------------------------------------------------------------------

 



(e)        Liens in existence on the date hereof listed on Schedule 7.3(e) and
any modification, replacement, refinancing, renewal or extension thereof,
provided that no such Lien is spread to cover any additional property after the
Closing Date and that the amount of obligations secured thereby is not increased
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such renewal
or extension and by an amount equal to any existing commitments unutilized
thereunder;

(f)        Liens securing Indebtedness of the Borrower or any Subsidiary
incurred pursuant to Section 7.2(i) to finance the acquisition, construction or
improvement of fixed or capital assets, provided that (i) such Liens shall be
created substantially simultaneously with the acquisition, construction or
improvement of such fixed or capital assets or within 270 days thereof and (ii)
such Liens do not at any time encumber any property other than the fixed or
capital assets financed by such Indebtedness;

(g)        Liens created pursuant to the Security Documents;

(h)        Liens existing on assets acquired in connection with any Permitted
Acquisition; provided that such Liens were not incurred in connection with, or
in contemplation of, such Permitted Acquisition and do not extend to any assets
of the Borrower or any of its Subsidiaries other than the specific assets so
acquired (and improvements thereon);

(i)        Liens for taxes, assessments or governmental charges or claims or
other like statutory Liens that do not secure Indebtedness for borrowed money
and (i) that are not yet delinquent or (ii) that are being contested in good
faith by appropriate proceedings promptly instituted and diligently concluded;
provided that, unless the amount is immaterial, any adequate reserves or other
appropriate provision as shall be required are maintained on the books of the
Borrower or its Subsidiaries, as the case may be, in conformity with GAAP;

(j)        Liens resulting from any judgments, awards or orders to the extent
that such judgments, awards or orders do not cause or constitute an Event of
Default;

(k)        Liens in the form of licenses or sublicenses (including licenses or
sublicenses of Intellectual Property), or leases or subleases granted or created
by the Borrower or any of its Subsidiaries in the ordinary course of business;

(l)        Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;

(m)        bankers’ Liens, including normal and customary rights of setoff, and
similar Liens existing solely with respect to cash and Cash Equivalents and
Investments permitted by Section 7.7 on deposit in one or more accounts
maintained by the Borrower or any Subsidiary of the Borrower, in each case
granted in the ordinary course of business in favor of the bank or banks or
other depository institutions which such accounts are maintained, securing
amounts owing to such bank with respect to cash management or other account
arrangements, including those involving pooled accounts and netting
arrangements, provided that in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness;

(n)        Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of goods entered into in the ordinary
course of business;





62

--------------------------------------------------------------------------------

 



(o)        Liens on assets of Foreign Subsidiaries to secure Indebtedness
permitted by Section 7.2(g);

(p)        Liens on the assets that are subject of the sale leasebacks permitted
under Section 7.10 to secure the obligations of the Borrower and its
Subsidiaries thereunder;

(q)        Liens not otherwise permitted by this Section 7.3 so long as the
aggregate outstanding principal amount of the obligations secured thereby does
not exceed (as to the Borrower and all Subsidiaries) $15,000,000 at any one
time;

(r)        any interest or title of licensor or sublicensor of Intellectual
Property not prohibited hereby;

(s)        Liens on the property of a Person existing at the time such Person
becomes a Subsidiary of a Loan Party;

(t)        Liens securing Incremental Equivalent Debt to the extent permitted by
the definition thereof;

(u)        Liens (i) in favor of any Loan Party and/or (ii) granted by any
non-Loan Party in favor of any Subsidiary that is not a Loan Party, in each case
of the foregoing clauses (i) and (ii), securing intercompany Indebtedness
permitted under Section 7.2; and

(v)        any replacement, extension and renewal of any Lien permitted hereby,
to the extent any such replacement, extension or renewal is not spread to cover
any additional property.

For the avoidance of doubt, any obligation imposed pursuant to Section 430(k) of
the Code or 303(k) of ERISA shall not be a permitted Lien hereunder.

7.4         Fundamental Changes.  Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:

(a)        (i) any Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower (provided that the Borrower shall be the continuing or
surviving Person) or with or into any Subsidiary Guarantor (provided that the
Subsidiary Guarantor shall be the continuing or surviving Person); and (ii) any
Subsidiary of the Borrower that is not a Guarantor may be merged or consolidated
with or into any other Subsidiary that is not a Guarantor;

(b)        (i) any Subsidiary of the Borrower may Dispose of any or all of its
assets (x) to the Borrower or any Subsidiary Guarantor (upon voluntary
liquidation or otherwise) or (y) pursuant to a Disposition permitted by Section
7.5 and (ii) any Subsidiary of the Borrower that is not a Subsidiary Guarantor
may Dispose of any or all of its assets to any other Subsidiary of the Borrower
that is not a Subsidiary Guarantor;

(c)        any Investment expressly permitted by Section 7.7 may be structured
as a merger, consolidation or amalgamation;

(d)        any Subsidiary may dissolve, liquidate or wind up its affairs at any
time provided that such dissolution, liquidation or winding up, as applicable,
would not reasonably be





63

--------------------------------------------------------------------------------

 



expected to have a Material Adverse Effect and all of its assets and business
are transferred to a Loan Party; and

(e)        any Subsidiary that is not a Subsidiary Guarantor may dissolve,
liquidate, wind up its affairs and distribute its assets ratably to its
shareholders (provided that in connection with the foregoing and to the extent
such assets are distributed to a Loan Party, the Borrower will, and will cause
each Subsidiary Guarantor to comply with Section 6.9).

7.5         Disposition of Property.  Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:

(a)        the Disposition of obsolete or worn out property;

(b)        the sale of inventory in the ordinary course of business;

(c)        sales of RE/MAX Brokerage, LLC and its subsidiaries and of any
Excluded Foreign Subsidiaries, Immaterial Subsidiaries or Unrestricted
Subsidiaries of the Borrower or their respective assets;

(d)        Dispositions permitted by Section 7.4(b) and Dispositions in the form
of Investments permitted by Section 7.7;

(e)        the sale or issuance of any Subsidiary’s Capital Stock to the
Borrower or any Subsidiary Guarantor or the sale or issuance of Capital Stock of
a Subsidiary that is not a Subsidiary Guarantor to any other Subsidiary that is
not a Subsidiary Guarantor or the issuance of any qualifying shares;

(f)        Dispositions pursuant to sale leasebacks permitted by Section 7.10
for the aggregate consideration not exceeding $6,500,000 in the aggregate since
the Closing Date;

(g)        [Reserved];

(h)        Disposition of property by any Foreign Subsidiary to another Foreign
Subsidiary and Dispositions of property by any Subsidiary that is not a
Guarantor to the Borrower or any other Subsidiary;

(i)        leases, subleases, licenses and sublicenses of property (including
Intellectual Property) in the ordinary course of business;

(j)        the Disposition of other property or assets having a fair market
value not to exceed $15,000,000 in the aggregate for any fiscal year of the
Borrower;

(k)        Dispositions, discounts or forgiveness of accounts receivable in
connection with the collection or compromise thereof; 

(l)        the abandonment or other Disposition of Intellectual Property that
is, in the reasonable business judgment of the Borrower, no longer necessary for
the conduct of the business of the Loan Parties taken as a whole;

(m)        Dispositions of Cash Equivalents; and





64

--------------------------------------------------------------------------------

 



(n)        the issuance or sale by a Subsidiary of any shares of such
Subsidiary’s Capital Stock pursuant to a transaction permitted under Section
7.7.

7.6         Restricted Payments.  Declare or pay any dividend (other than
dividends payable solely in equity of the Person making such dividend,
including, without limitation, any payment-in-kind distribution) on, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, defeasance, retirement or other acquisition of,
any Capital Stock of any Group Member, whether now or hereafter outstanding, or
make any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of any Group Member (collectively,
“Restricted Payments”), except that:

(a)        [Reserved];

(b)        any Subsidiary may make Restricted Payments to the Borrower or
any  Subsidiary Guarantor and any Subsidiary that is not a Subsidiary Guarantor
may make Restricted Payments to the Borrower or any other Subsidiary that is not
a Subsidiary Guarantor;

(c)        so long as no Event of Default shall have occurred and be continuing,
the Borrower may pay dividends to Parent to permit Parent to purchase Parent’s
common stock or common stock options or permit Parent to pay dividends to PubCo
to purchase such holders’ common stock or common stock options from present or
former officers or employees of any Group Member or Immaterial Subsidiary (other
than David Liniger and Permitted Transferees) upon the death, disability or
termination of employment of such officer or employee;

(d)        the Borrower or Parent may, and Parent may pay dividends to PubCo to,
make payments to or for the benefit of current or former officers or employees
of any Group Member or Immaterial Subsidiary under equity incentive programs
(including restricted stock unit programs) to the extent such payments represent
a portion of the exercise price of those stock options or withholding tax
obligations payable by the holder of such rights by virtue of such exercise or
triggering;

(e)        the Borrower may pay dividends to Parent to permit Parent to (i) pay,
or permit Parent to pay dividends to PubCo to pay, corporate overhead expenses
incurred in the ordinary course of business (including expenses relating to
insurance, professional fees and costs and expenses in connection with any
offering of stock of Parent or PubCo), (ii) pay, or permit Parent to pay
dividends to PubCo to pay, director fees and expenses and (iii) make tax
distributions to the direct or indirect holders of its Capital Stock to enable
such holders to pay federal, state and local income taxes attributable to their
holdings of such Capital Stock, as reasonably determined by Parent pursuant to
Section 4.1(b) of that certain Fourth Amended and Restated Limited Liability
Company Agreement, dated October 1, 2013, by and between the members signatory
thereto (each such distribution, a “Permitted Tax Distribution”);

(f)        the Borrower may make a distribution to Parent to permit Parent to
pay dividends or make a distribution to the holders of its Capital Stock in an
amount equal to (i) the amount of Excess Cash Flow for each completed fiscal
year of the Borrower not required to be used for a mandatory prepayment
hereunder, less the aggregate amount of any Investments made pursuant to Section
7.7(l), and (ii) the amount of any net cash proceeds from the issuance of common
stock by the Borrower, Parent or PubCo that is received by, or contributed to,
the Borrower;





65

--------------------------------------------------------------------------------

 



(g)        the Loan Parties may acquire Capital Stock in connection with the
exercise of stock options or stock appreciation rights by way of cashless
exercise or in connection with the satisfaction of withholding tax obligations;

(h)        the Borrower may make distributions to Parent to permit Parent to pay
dividends or make a distribution to the holders of its Capital Stock so long as,
on a pro forma basis, both immediately prior, and after giving effect, to such
distribution, (i) the Total Leverage Ratio does not exceed 3.00:1.00 and (ii)
the sum of (A) the amount of cash and Cash Equivalents on the consolidated
balance sheet of the Borrower and its Subsidiaries and (B) the aggregate
Available Revolving Commitment shall be greater than $25,000,000; and

(i)        the Borrower may make distributions to Parent to permit Parent to pay
common stock dividends to, or effectuate stock buybacks from, the holders of its
Capital Stock in an aggregate amount not to exceed $50,000,000 in any fiscal
year.

7.7         Investments.  Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

(a)        extensions of trade credit (including extensions in the nature of
accounts receivable or notes receivable arising from the grant of trade credit)
in the ordinary course of business and Investments received (i) in satisfaction
or partial satisfaction thereof from financially troubled account debtors or
(ii) in connection with the bankruptcy or reorganization of, or settlement of
delinquent accounts and disputes with, customers and suppliers, in each case in
the ordinary course of business;

(b)        investments in cash or Cash Equivalents;

(c)        Guarantee Obligations permitted by Section 7.2;

(d)        loans and advances to employees, officers or directors of any Group
Member or Immaterial Subsidiary in the ordinary course of business (including
for travel, entertainment and relocation expenses) in an aggregate amount for
all Group Members and Immaterial Subsidiaries not to exceed $2,500,000 at any
one time outstanding;

(e)        Investments in assets useful in the business of the Borrower, its
Subsidiaries and its Immaterial Subsidiaries made by the Borrower or any of its
Subsidiaries or Immaterial Subsidiaries with the proceeds of any Reinvestment
Deferred Amount;

(f)        Investments consisting of loans to employees, officers or directors
of any Group Member or Immaterial Subsidiary made in connection with the
issuance of Capital Stock of the Borrower,  Parent or PubCo in the exact amount
of the consideration paid therefor;

(g)        Investments in promissory notes received as consideration for
Dispositions permitted by Section 7.5;

(h)        intercompany Investments by any Group Member or Immaterial Subsidiary
in the Borrower or any Person that, in the case of an Investment in a Person
other than the Borrower, prior to such Investment, such Person is a Subsidiary
Guarantor or, after such Investment, such Person becomes a Subsidiary Guarantor
pursuant to Section 6.9;





66

--------------------------------------------------------------------------------

 



(i)        Investments in the form of Swap Agreements;

(j)        Investments in Foreign Subsidiaries in an aggregate amount (valued at
cost) since the Closing Date, in the case of Investments in Foreign Subsidiaries
that are not Subsidiary Guarantors, not to exceed $20,000,000;

(k)        (i) Permitted Acquisitions with aggregate Acquisition Consideration
not to exceed, when taken together with Indebtedness incurred in reliance on
clause (y) of Section 7.2(n) during such fiscal year, $100,000,000 in any fiscal
year of the Borrower, (ii) additional Permitted Acquisitions so long as the
Total Leverage Ratio (as determined on a pro forma basis giving effect to such
Permitted Acquisition and any other transactions in connection therewith, and
recomputed as of the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements are available) does not exceed 3.50:1.00
and (iii) to the extent consummated on or prior to January 31, 2017, the
Specified Acquisition; 

(l)        an amount equal to the amount of Excess Cash Flow for each completed
fiscal year of the Borrower not required to be used for a mandatory prepayment
hereunder, less the aggregate amount of any Restricted Payments made pursuant to
Section 7.6(f)(i);

(m)        in addition to Investments otherwise expressly permitted by this
Section  7.7, Investments by the Borrower or any of its Subsidiaries in an
aggregate amount (valued at cost) not to exceed $15,000,000 during the term of
this Agreement;

(n)        Investments existing as of the Closing Date and set forth on
Schedule 7.7;

(o)        Investments by any Subsidiary that is not a Loan Party in any other
Subsidiary that is not a Loan Party;

(p)        Guarantee Obligation by the Borrower and its Subsidiaries of
indemnification obligations by Parent to its directors; and

(q)        Investments in joint ventures in an aggregate amount (valued at cost)
not to exceed $20,000,000.

7.8         Optional Payments and Modifications of Certain Debt Instruments.
 Except as permitted by the subordination provisions thereof, (a) make or offer
to make any optional or voluntary prepayment, repurchase or redemption of or
otherwise optionally or voluntarily defease or segregate funds with respect to
any Subordinated Indebtedness or (b) amend, modify, waive or otherwise change,
or consent or agree to any amendment, modification, waiver or other change to,
any of the terms of any Subordinated Indebtedness (other than any such
amendment, modification, waiver or other change that (i) would extend the
maturity or reduce the amount of any payment of principal thereof or reduce the
rate or extend any date for payment of interest thereon or would not otherwise
be materially adverse to the Lenders and (ii) does not involve the payment of a
consent fee).

7.9         Transactions with Affiliates.  Enter into any transaction, including
any purchase, sale, lease or exchange of property, the rendering of any service
or the payment of any management, advisory or similar fees, with any Affiliate
(other than Parent, the Borrower or any Subsidiary Guarantor) unless such
transaction is (a) otherwise permitted under this Agreement, including permitted
dividends pursuant to Section 7.6, (b) in the ordinary course of business of the
relevant Group Member, (c) upon fair and reasonable terms no less favorable to
the relevant Group Member than it would obtain in a





67

--------------------------------------------------------------------------------

 



comparable arm’s length transaction with a Person that is not an Affiliate, (d)
any employment agreement, employee benefit plan, officer or director
indemnification agreement or any similar arrangement entered into by any Group
Member in the ordinary course of business and payments pursuant thereto, (e)
payment of reasonable directors’ fees, (f) loans or advances to employees in the
ordinary course of business or to purchase Capital Stock of the Borrower, Parent
or PubCo, (g) transactions pursuant to or contemplated by any agreement of, or
any instrument entered into or issued by, the Borrower and its Subsidiaries as
in effect on the date of this Agreement (as such agreement or instrument is
disclosed in Schedule 7.9), or any amendment thereto or any replacement
agreements so long as any such amendment or replacement agreement is not more
disadvantageous to the holders in any material respect than the original
agreement or instrument as in effect on the date hereof, (h) transactions
between or among any Loan Party and any one or more of such Person’s Affiliates
(other than any Loan Party), provided that (A) such transactions are consistent
with past practice and (B) the aggregate value of the net consideration paid to
such Affiliates by all Loan Parties for products or services not purchased at
fair market value does not exceed $3,500,000 since the Closing Date, (i)
customary compensation and other employee benefit plans, indemnification and
reimbursement of expenses of employees, officers and directors, or (j) as set
forth on Schedule 7.9 attached hereto.

7.10       Sales and Leasebacks.  Enter into any arrangement with any Person
providing for the leasing by any Group Member of real or personal property that
has been or is to be sold or transferred by such Group Member to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Loan Party unless
(i) the sale of such property is permitted by Section 7.5(e) and (ii) any Liens
arising in connection with its use of such Property are permitted by Section
7.3(k).

7.11       Limitation on Activities of Parent.  Except as otherwise explicitly
permitted for Parent herein, in the case of Parent, (a) conduct any business or
hold or acquire any assets or have any operations other than (i) holding the
Capital Stock of the Borrower and the Parent’s other direct Subsidiaries as of
the Closing Date, RE/MAX Brokerage, LLC and any Permitted Parent Subsidiary, and
conducting other activities incidental to the foregoing (including, without
limitation, any establishment and maintenance of equity incentive plans, stock
option plans or other equity based compensation plans), (ii) making Investments
and conducting other activities incidental to the foregoing (including any
Disposition of such other Subsidiaries), (iii) engaging in limited liability
company maintenance and the performance of ministerial duties and payment of
taxes and administrative fees and conducting any other activities incidental to
the foregoing, and (iv) entering in to the Loan Documents to which it is a party
and complying with its obligations thereunder and conducting any other
activities incidental to the foregoing, (b) incur, assume, guarantee or permit
to exist any Indebtedness of Parent (other than Obligations under the Loan
Documents, obligations in respect of Capital Stock, and Indebtedness of Parent
permitted under Section 7.2) or (c) directly or indirectly create, incur, assume
or permit to exist any Lien on the outstanding Capital Stock of the Borrower
(other than Liens permitted under Section 7.3).

7.12       Changes in Fiscal Periods.  Permit the fiscal year of the Borrower to
end on a day other than December 31 or change the Borrower’s method of
determining fiscal quarters.

7.13       Negative Pledge Clauses.  Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Loan Party
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its obligations
under the Loan Documents to which it is a party other than (a) this Agreement
and the other Loan Documents; (b) any agreements governing any purchase money
Liens or Capital Lease Obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby); (c) restrictions applicable to specific property to be sold
pursuant to an executed agreement with respect to a permitted asset Disposition;
(d) restrictions by reason of customary provisions





68

--------------------------------------------------------------------------------

 



restricting assignments, subletting or other transfers contained in leases,
licenses and similar agreements entered into in the ordinary course of business
(provided that such restrictions are limited to the property or assets secured
by such Liens or the property or assets subject to such leases, licenses or
similar agreements, as the case may be); (e) restrictions imposed by customary
provisions in partnership agreements, limited liability company organizational
governance documents, joint venture agreements and other similar agreements that
restrict the transfer of ownership interests in such partnership, limited
liability company, joint venture or similar Person; (f) any such agreement
existing on the Closing Date; (g)  any agreement in effect at the time any
Person becomes a Subsidiary of the Borrower; provided that such agreement was
not entered into in contemplation of such Person becoming a Subsidiary of the
Borrower; and (h) customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary of the Borrower or assets of the Borrower
or any of its Subsidiaries pending such sale.

7.14       Clauses Restricting Subsidiary Distributions.  Enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents or any document with respect to any Incremental Equivalent Debt; (ii)
any such agreement existing on the Closing Date; (iii) customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses, joint venture agreements and other agreements entered into in the
ordinary course of business; (iv) any transfer of, agreement to transfer or
option or right with respect to any property, assets or Capital Stock not
otherwise prohibited under this Agreement; (v) any instrument governing
Indebtedness or Capital Stock of a Person acquired by such Borrower or any of
its Subsidiaries as in effect at the time of such acquisition (except to the
extent such Indebtedness or Capital Stock was incurred or issued in connection
with or in contemplation of such acquisition), which encumbrance or restriction
is not applicable to any Person, or the properties or assets of any Person,
other than the Person, or the property or assets of the Person, so acquired;
provided that, in the case of Indebtedness, such Indebtedness is permitted by
Section 7.2 to be incurred; (vi) any agreement for the Disposition of a
Subsidiary permitted by this Agreement that restricts distributions by such
Subsidiary pending such Disposition; and (vii) provisions in agreements or
instruments which prohibit the payment of dividends or the making of other
distributions with respect to any class of Capital Stock of a Person other than
on a pro rata basis.

7.15       Lines of Business.  Enter into any business, either directly or
through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are similar,
complementary, or reasonably related or incidental thereto or are reasonable
extensions thereof.

7.16       Anti-Terrorism Law.  (a) Conduct any business or engage in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Person described in Section 4.20 above, (b) deal in, or otherwise engage in
any transaction relating to, any property of interests in property blocked
pursuant to the Executive Order of any other Anti-Terrorism Law or (c) engage in
or conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law.

7.17       Anti-Corruption Laws and Sanctions. The Borrower will not request any
borrowing of Loans or Letter of Credit, and the Borrower shall not use, and
shall procure that its subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any borrowing of
Loans or Letter of Credit (A) in furtherance of an offer, payment, promise to
pay, or





69

--------------------------------------------------------------------------------

 



authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) to fund, finance or
facilitate any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, to the extent such activities, business or
transaction would be prohibited by Sanctions if conducted by a corporation
incorporated in the United States or in a European Union member state, or (C) in
any manner that would result in the violation of any Sanctions applicable to any
party hereto.

7.18       Embargoed Person.  At all times throughout the terms of the Loans,
(a) none of the funds or assets of the Loan Parties that are used to repay the
Loans shall constitute property of, or shall be beneficially owned directly or,
to the knowledge of the Borrower, indirectly by, any Person subject to sanctions
or trade restrictions under United States law (“Embargoed Person” or “Embargoed
Persons”) that is identified on (i) the “List of Specially Designated Nationals
and Blocked Persons” (the “SDN List”) maintained by the Office of Foreign Assets
Control (OFAC), U.S. Department of Treasury, and/or to the knowledge of the
Borrower, as of the date thereof, or any other similar list maintained by OFAC
pursuant to any authorizing statute including, but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §§1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Order or
regulation promulgated thereunder, with the result that the investment in any of
the Loan Parties (whether directly or indirectly) is prohibited by law, or the
Loans made by the Lenders hereunder would be in violation of law, or (ii) the
Executive Order, any related enabling legislation or any other similar Executive
Orders (collectively, “Executive Orders”), and (b) no Embargoed Person shall
have any direct interest, and to the knowledge of the Borrower, as of the
Closing Date, indirect interest, of any nature whatsoever in any of the Loan
Parties, with the result that the investment in any of the Loan Parties (whether
directly or indirectly) is prohibited by law or the Loans are in violation of
law.

7.19       Anti-Money Laundering.  At all times throughout the term of the
Loans, to the knowledge of the Borrower, none of the funds of any of the Loan
Parties that are used to repay the Loans shall be derived from any unlawful
activity with the result that the investment in any of the Loan Parties (whether
directly or indirectly), is prohibited by law or the Loans would be in violation
of law.

7.20       Unrestricted Subsidiaries.  The Borrower may at any time after the
Closing Date designate (or redesignate) any subsidiary as an Unrestricted
Subsidiary or remove an Unrestricted Subsidiary’s designation as such (a
“Designation Removal”); provided that (i) immediately before and after any such
designation, no Default or Event of Default exists (including after giving
effect to the reclassification of Investments in, Indebtedness of, and Liens on
the assets of, the applicable Subsidiary or Unrestricted Subsidiary) and (ii) as
of the date of the designation thereof, no Unrestricted Subsidiary shall own any
Capital Stock in any Subsidiary of the Borrower or hold any Indebtedness of, or
any Lien on, any property of the Borrower or its Subsidiaries.  The designation
of any subsidiary as an Unrestricted Subsidiary shall constitute an Investment
by the Borrower (or its applicable Subsidiary) therein at the date of
designation in an amount equal to the portion of the fair market value of the
net assets of such Subsidiary attributable to the Borrower’s (or its applicable
Subsidiary’s) equity interest therein as reasonably estimated by the Borrower
(and such designation shall only be permitted to the extent such Investment is
permitted under Section 7.7).  A Designation Removal shall constitute the
making, incurrence or granting, as applicable, at the time of designation of any
then-existing Investment, Indebtedness or Lien of such subsidiary, as
applicable; provided that upon any Designation Removal, the Borrower shall be
deemed to continue to have an Investment in the resulting Subsidiary in an
amount (if positive) equal to (a) the Borrower’s “Investment” in such Subsidiary
at the time of such re-designation, less (b) the portion of the fair market
value of the net assets of such Subsidiary attributable to the Borrower’s equity
therein at the time of such re-designation.





70

--------------------------------------------------------------------------------

 



Section 8.  EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a)        the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan, or any other amount payable hereunder or under any other Loan
Document, within five Business Days after any such interest or other amount
becomes due in accordance with the terms hereof;

(b)        any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made, other than any such representation or warranty as to or contained in any
forecasts, projections and pro forma financial information and any document,
certificate or statement based upon such forecasts, projections and information
delivered to the Administrative Agent or the Lenders in accordance with the
terms hereof, it being recognized that (i) any such financial information as it
relates to future events is not to be viewed as fact, (ii) forecasts and
projections are subject to uncertainties and contingencies, (iii) no assurance
can be given that any forecast or projection will be realized and (iv) actual
results during the period or periods covered by any such financial information,
forecasts or projections may differ from the projected results set forth therein
and such differences may be material;

(c)        any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) of Section 6.4(a) (with respect to Parent and
the Borrower only), Section 6.7(a) or Section 7 of this Agreement; provided that
a default in the performance of the Financial Covenants shall not constitute an
Event of Default with respect to the Term Facility unless and until the
Revolving Lenders shall have terminated all Revolving Commitments and declared
all amounts under the Revolving Facility to be immediately due and payable in
accordance with the Loan Documents (such period commencing with a default in the
performance of a Financial Covenant and ending on the date on which the
Revolving Lenders terminate the Revolving Commitments and accelerate the
Revolving Loans, the “Term Loan Standstill Period”);

(d)        any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after written notice
to the Borrower from the Administrative Agent or the Required Lenders;

(e)        any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans and guaranties thereof and excluding Indebtedness under Swap
Agreements) beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; (ii) default in making any
payment of any interest on any such Indebtedness beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness was
created; (iii) default in the observance or performance of any other agreement
or condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the





71

--------------------------------------------------------------------------------

 



giving of notice if required, such Indebtedness to become due prior to its
stated maturity or (in the case of any such Indebtedness constituting a
Guarantee Obligation) to become payable with any applicable grace period having
expired; or (iv) there occurs under any Swap Agreement an Early Termination Date
(as defined in such Swap Agreement) resulting from (A) any event of default
under such Swap Agreement as to which any Group Member is the Defaulting Party
(as defined in such Swap Agreement) or (B) any Termination Event (as defined in
such Swap Agreement) under such Swap Agreement as to which any Group Member is
an Affected Party (as defined in such Swap Agreement) and, in either event, the
Swap Termination Value owed by such Group Member as a result thereof is greater
than the $15,000,000; provided, that a default, event or condition described in
clause (i), (ii) or (iii) of this paragraph (e) shall not at any time constitute
an Event of Default unless, at such time, one or more defaults, events or
conditions of the type described in clauses (i), (ii) and (iii) of this
paragraph (e) shall have occurred and be continuing with respect to Indebtedness
the aggregate outstanding principal amount of which is $15,000,000 or
more; provided further, that an Event of Default under this clause (e) shall
continue only so long as the applicable event or condition constituting such
Event of Default is unremedied and is not waived or rescinded by the holders of
such Indebtedness;

(f)        (i) any Group Member shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding‑up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets; (ii) there shall be commenced
against any Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed or
undischarged for a period of 60 consecutive days; (iii) there shall be commenced
against any Group Member any case, proceeding or other action seeking issuance
of a warrant of attachment, execution, distraint or similar process against all
or any substantial part of its assets that results in the entry of an order for
any such relief that shall not have been vacated, discharged, or stayed or
bonded pending appeal within 60 days from the entry thereof; (iv) any Group
Member shall take any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in clause (i), (ii),
or (iii) above; (v) any Group Member shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or
(vi) or any Group Member shall make a general assignment for the benefit of its
creditors;

(g)        (i)  any Person shall engage in any non-exempt Prohibited Transaction
involving any Plan; (ii) any failure to satisfy the minimum funding standards
(within the meaning of Section 412 of the Code or Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of any Group Member or any Commonly
Controlled Entity; (iii) a determination shall be made that any Single Employer
Plan is, or is expected to be, in “at risk” status (within the meaning of
Section 430 of the Code or Section 303 of ERISA); (iv) a Reportable Event shall
occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is reasonably likely to result in the termination of
such Plan for purposes of Title IV of ERISA; (v) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA; (vi) any Group Member or any
Commonly Controlled Entity shall, or shall be reasonably likely to, incur any
liability in connection with a withdrawal from, or the Insolvency of, a
Multiemployer Plan or there shall be a determination that any Multiemployer





72

--------------------------------------------------------------------------------

 



Plan is, or is expected to be, in “endangered” or “critical” status (within the
meaning of Section 432 of the Code or Section 305 of ERISA); (vii) with respect
to any Foreign Plan, there shall occur (A) a failure to make or, if applicable,
accrue in accordance with normal accounting practices, any employer or employee
contributions required by applicable law or by the terms of such Foreign Plan,
(B) a failure to register or loss of good standing with applicable regulatory
authorities of any such Foreign Plan required to be registered; or (C) a failure
of any Foreign Plan to comply with any material provisions of applicable law and
regulations or with the material terms of such Foreign Plan; or (viii) any other
similar event or condition shall occur or exist with respect to a Plan; and in
each case in clauses (i) through (viii) above, such event or condition, together
with all other such events or conditions, if any, could reasonably be expected
to have a Material Adverse Effect;

(h)        one or more judgments or decrees shall be entered against any Group
Member involving in the aggregate a liability (not paid or fully covered by
insurance as to which the relevant insurance company has been notified of such
liability and has not challenged such coverage) of $15,000,000 or more, and all
such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal for a period of 60 consecutive days from the entry
thereof;

(i)        any of the Security Documents shall cease, for any reason, to be in
full force and effect (other than as a direct result of an action taken by the
Administrative Agent or any Lender or their respective Affiliates or the failure
of the Administrative Agent to take any action requested by a Loan Party in
writing that is within the Administrative Agent’s control), or any Loan Party or
any Affiliate of any Loan Party shall so assert, or any Lien created by any of
the Security Documents shall cease to be enforceable and of the same effect and
priority as purported to be created thereby (other than such Liens as are
intended to cover assets with an aggregate book value of not more than
$5,000,000), except to the extent that any such loss of perfection or priority
results from the failure of the Administrative Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Security Documents or to file Uniform Commercial Code continuation statements as
requested by the Borrower and except as to Collateral consisting of real
property to the extent that such losses are covered by a Lender’s title policy
and such insurer has not denied coverage;

(j)        the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert, except with
respect to the release of any Guarantor from its obligations under Section 2 of
the Guarantee and Collateral Agreement permitted by this Agreement; or

(k)        a Change of Control shall occur.

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Revolving Commitments shall immediately terminate and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have been presented the documents required thereunder) shall
immediately become due and payable, and (B) if such event is any other Event of
Default, either or both of the following actions may be taken:  (i) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower declare the Revolving Commitments to be terminated forthwith,
whereupon the Revolving Commitments shall immediately terminate; and (ii) with
the consent of the





73

--------------------------------------------------------------------------------

 



Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit.  Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrower hereunder and
under the other Loan Documents.  After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrower hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower (or such other Person
as may be lawfully entitled thereto).  Notwithstanding anything to the contrary
in the foregoing, in the case of an Event of Default resulting from a default in
the performance of a Financial Covenant, prior to the expiration of the Term
Loan Standstill Period, the references to “Required Lenders” in clauses (i) and
(ii) shall mean “Required Revolving Lenders” and references to “Loans” in
clauses (i) and (ii) shall mean “Revolving Loans”.  Except as expressly provided
above in this Section 8, presentment, demand, protest and all other notices of
any kind are hereby expressly waived by the Borrower.

Section 9.  THE ADMINISTRATIVE AGENT

9.1         Appointment.  Each Lender hereby irrevocably designates and appoints
the Administrative Agent as the agent of such Lender under this Agreement and
the other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

9.2         Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

9.3         Exculpatory Provisions.  Neither the Administrative Agent nor any of
its respective officers, directors, employees, agents, advisors,
attorneys-in-fact or Affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such Person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Loan Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or





74

--------------------------------------------------------------------------------

 



other document referred to or provided for in, or received by the Administrative
Agent under or in connection with, this Agreement or any other Loan Document or
for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document or for any failure of
any Loan Party a party thereto to perform its obligations hereunder or
thereunder.  The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

9.4         Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy
or email message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to Parent or the Borrower), independent accountants and other experts
selected by the Administrative Agent.  The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent.  The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders or the
affected Lenders) as it deems appropriate or it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders or the affected Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans.

9.5         Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender, Parent or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

9.6         Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Administrative Agent nor any of its respective
officers, directors, employees, agents, advisors, attorneys‑in‑fact or
Affiliates have made any representations or warranties to it and that no act by
the Administrative Agent hereafter taken, including any review of the affairs of
a Loan Party or any Affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender.  Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
Affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not





75

--------------------------------------------------------------------------------

 



taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any Affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys‑in‑fact
or Affiliates.

9.7         Indemnification.  The Lenders agree to indemnify the Administrative
Agent and its officers, directors, employees, Affiliates, agents, advisors and
controlling persons (each, an “Agent Indemnitee”) (to the extent not reimbursed
by Parent or the Borrower and without limiting the obligation of Parent or the
Borrower to do so), ratably according to their respective Aggregate Exposure
Percentages in effect on the date on which indemnification is sought under this
Section 9.7 (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Aggregate Exposure Percentages immediately prior
to such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against such Agent
Indemnitee in any way relating to or arising out of, the Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by such Agent Indemnitee under or in connection
with any of the foregoing; provided that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from such Agent Indemnitee’s gross negligence or willful
misconduct.  The agreements in this Section 9.7 shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

9.8         Agent in Its Individual Capacity.  The Administrative Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with any Loan Party as though such Administrative Agent was not
an Administrative Agent.  With respect to its Loans made or renewed by it, each
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any Lender and may exercise the same as though
it were not an Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.

9.9         Successor Administrative Agent.  The Administrative Agent may resign
as Administrative Agent upon 20 days’ notice to the Lenders and the
Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or Section
8(f) with respect to the Borrower shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is 20
days following a retiring Administrative Agent’s notice of





76

--------------------------------------------------------------------------------

 



resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective, and the Lenders shall assume and perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.  After any
retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this Section 9.9 and of Section 10.5 shall continue to inure to
its benefit.

Section 10.  MISCELLANEOUS

10.1         Amendments and Waivers.  Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1.  The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided,  however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability or reduction of any post-default increase in interest rates (which
waiver or reduction shall be effective with the consent of the Majority Facility
Lenders of each adversely affected Facility) and (y) that any amendment or
modification of defined terms used in the Financial Covenants shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (i)) or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Lender’s Revolving Commitment, in
each case without the written consent of each Lender directly affected thereby;
(ii) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under this Agreement and the other Loan Documents, release all
or substantially all of the Collateral or release of any material Guarantors
from their obligations under the Guarantee and Collateral Agreement, in each
case without the written consent of each Lender directly affected thereby; (iii)
amend, modify, or waive any provision of Section 6.5 of the Guarantee and
Collateral Agreement without the written consent of each Lender adversely
affected thereby; (iv) eliminate or reduce the voting rights of any Lender under
this Section 10.1 or reduce any percentage specified in the definition of
Required Lenders without the written consent of each Lender; (v) reduce any
percentage specified in the definition of Required Revolving Lenders without the
written consent of each Revolving Lender, (vi) amend, modify or waive any
provision of Section 10 or any other provision of any Loan Document that affects
the Administrative Agent without the written consent of the Administrative Agent
or (vii) amend, modify or waive any provisions of Section 3 without the written
consent of the Issuing Lender.  Notwithstanding the foregoing, no amendment,
modification, waiver of or consent with respect to the Financial Covenants (and
related definitions only as they pertain to and are used with respect to the
Financial Covenants) shall be effective without the written consent of the
Required Revolving Lenders and any such amendment, supplement, modification,
termination or waiver shall be effective with the written consent of only the
Required Revolving Lenders (or the Administrative Agent with the prior written
consent thereof), on the one hand, and the Borrower, on the other hand.  Any
waiver, amendment, supplement or modification made pursuant to this Section 10.1
shall apply equally to each of the Lenders and shall be binding upon the Loan
Parties, the Lenders, the Administrative Agent and all future holders of the
Loans.  In the case of any waiver, the Loan Parties, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default





77

--------------------------------------------------------------------------------

 



waived shall be deemed to be cured and not continuing; but no such waiver shall
extend to any subsequent or other Default or Event of Default, or impair any
right consequent thereon.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and Revolving Extensions of Credit and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and/or
Majority Facility Lenders, as applicable.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) or Replacement
Revolving Facility (as defined below) to permit (i) the refinancing, replacement
or modification of all or a portion of the outstanding Term Loans (“Replaced
Term Loans”) with a replacement term loan tranche hereunder (“Replacement Term
Loans”); provided that (a) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Replaced Term
Loans, (b) to the extent that not all of the outstanding Term Loans are
refinanced, replaced or modified pursuant to this paragraph, the Applicable
Margin for such Replacement Term Loans shall not be higher than the Applicable
Margin for such Replaced term Loans (it being understood that, for the avoidance
of doubt, Section 2.8(b) shall apply to any transaction consummated under this
clause (i)) and (c) the weighted average life to maturity of such Replacement
Term Loans shall not be shorter than the weighted average life to maturity of
such Replaced Term Loans at the time of such refinancing and (ii) the
refinancing, replacement or modification of the entire Revolving Facility
(“Replaced Revolving Facility”) with a replacement revolving facility hereunder
(“Replacement Revolving Facility”); provided that (a) the aggregate principal
amount of the Replacement Revolving Facility shall not exceed the aggregate
principal amount of the Replaced Revolving Facility, and (b) the Replacement
Revolving Facility shall not mature prior to the Revolving Termination Date.

Furthermore, notwithstanding the foregoing, the Administrative Agent, with the
consent of the Borrower, may amend, restate, amend and restate or otherwise
modify or supplement any Loan Document without the consent of any Lender or the
Required Lenders in order to correct, amend or cure any ambiguity, inconsistency
or defect or correct any typographical error or other manifest error in any Loan
Document.

10.2         Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of Parent, the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

Parent and Borrower:

RMCO, LLC

 

RE/MAX, LLC

 

5075 S. Syracuse Street

 

Denver, CO 80237

 

Attention: Karri Callahan

 

Email: karricallahan@remax.com

 





78

--------------------------------------------------------------------------------

 



 

 

with a copy to

 

Adam Scoville, General Counsel

Email: ascoville@remax.com; and

legal@remax.net

Administrative Agent:

JPMorgan Chase Bank, N.A.

 

10 South Dearborn, L2 Floor

Chicago, IL 60603

Mail Code: IL1-0480
Attention: Muoy Lim

Telecopy: (844) 490-5663

Telephone: (312) 732-2024

Email: muoy.lim@jpmorgan.com; and

jpm.agency.cri@jpmorgan.com

 

with a copy to

 

JPMorgan Chase Bank, N.A.

1125 17th Street, Floor 3

Denver, CO 80202

Mail Code: C01-9547

Attention: Steve Driscoll

Telecopy: (303) 954-4120

Telephone: (303) 244-3214

Email: stephen.e.driscoll@chase.com

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

10.3         No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

10.4         Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.





79

--------------------------------------------------------------------------------

 



10.5         Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable, documented
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable,
documented fees and disbursements of one counsel to the Administrative Agent and
filing and recording fees and expenses, within 30 days after receipt of written
demand with accompanying documentation in reasonable detail (other than such
expenses to be paid on the Closing Date); (b) to pay or reimburse each Lender,
the Issuing Lender and the Administrative Agent for all its reasonable,
documented costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the reasonable, documented out-of-pocket
fees and disbursements of counsel to each Lender and of counsel to the
Administrative Agent within 30 days after receipt of written demand with
accompanying documentation in reasonable detail, provided, that in each case,
the Borrower shall only be responsible for the reimbursement of one primary
counsel and, if needed, one local counsel in each applicable jurisdiction for
the Administrative Agent and one  primary counsel and, if needed, one local
counsel in each applicable jurisdiction for the Lenders as a group unless there
is an actual conflict among such group members (as reasonably determined by such
Lender) and then the Borrower shall be responsible for the additional
reimbursement of counsel for such conflicted group member; (c) to pay,
indemnify, and hold each Lender, the Issuing Lender and the Administrative Agent
harmless from, any and all recording and filing fees and any and all actual,
direct liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other taxes, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and (d)
to pay, indemnify, and hold each Lender, the Issuing Lender and the
Administrative Agent and their respective officers, directors, employees,
Affiliates, agents, advisors and controlling persons (each, an “Indemnitee”)
harmless from and against any and all other actual, direct liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, documented,
out-of-pocket costs and expenses (including documented and reasonable
out-of-pocket fees, disbursements and other charges of counsel) or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including any of the foregoing relating
to the use of proceeds of the Loans or Letters of Credit (including any refusal
by the Issuing Lender to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the term of such Letter of Credit) or the violation of, noncompliance with
or liability under, any Environmental Law applicable to the operations of any
Group Member or any of the Properties and the reasonable, documented fees and
expenses of legal counsel in connection with claims, actions or proceedings
(regardless of whether such Indemnitee is a party thereto or has commenced any
litigation and regardless of whether such matter is initiated by a third party
of by a Borrower or any of its Affiliates) that relate to the financing
contemplated by the Loan Documents or the use or the proposed use of proceeds
thereof (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of, or breach of the Loan Documents in bad faith by, such
Indemnitee.  All amounts due under this Section 10.5 shall be payable not later
than 30 days after written demand (with accompanying documentation in reasonable
detail) therefor.  Statements payable by the Borrower pursuant to this Section
10.5 shall be submitted at the address of the Borrower set forth in Section
10.2, or to such other Person or address as may be hereafter designated by the
Borrower in a written notice to the Administrative Agent.  The agreements in
this





80

--------------------------------------------------------------------------------

 



Section 10.5 shall survive the termination of this Agreement and the repayment
of the Loans and all other amounts payable hereunder.

10.6         Successors and Assigns; Participations and Assignments.    (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issued any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 10.6.

(b)        (i)  Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees other than a natural person
(each, an “Assignee”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it) with the prior written consent of:

(A)        the Borrower (such consent not to be unreasonably withheld,
conditioned or delayed and such consent shall be deemed given if the Borrower
has not objected within 5 Business Days of a written request for consent),
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an Affiliate of a Lender, an Approved Fund or, if an Event of Default
under Section 8(a) or (f) has occurred and is continuing, any other Person; and

(B)        the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed), provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund.

(ii)        Assignments shall be subject to the following additional conditions:

(A)        except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Borrower shall be required if
an Event of Default under Section 8(a) or (f) has occurred and is continuing and
(2)  such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds, if any;

(B)        (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and

(C)        the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such





81

--------------------------------------------------------------------------------

 



information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

(iii)        Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.16, 2.17, 2.18 and 10.5).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv)        The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Lender and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower at any reasonable
time and from time to time upon reasonable prior notice.

(v)        Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(c)        (i)  Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender





82

--------------------------------------------------------------------------------

 



shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement may provide that such Lender will not, without the consent
of the Participant, agree to any amendment, modification or waiver that (1)
requires the consent of each Lender directly affected thereby pursuant to the
proviso to the second sentence of Section 10.1 and (2) directly affects such
Participant.  Subject to paragraph (c)(ii) of this Section 10.6, the Borrower
agrees that each Participant shall be entitled to the benefits of, and subject
to the limitations of, Sections 2.16, 2.17 and 2.18 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section 10.6.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.7(b) as though it were a Lender,
provided such Participant shall be subject to Section 10.7(a) as though it were
a Lender.  Each Lender that sells a participation, acting solely for this
purpose as an agent of the Borrower, shall maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender, each Loan Party and
the Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.

(ii)        A Participant shall not be entitled to receive any greater payment
under Section 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, except
(A) to the extent such entitlement to receive a greater payment results from an
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof or compliance by any Lender with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority made subsequent to the date hereof that occurs after the
Participant acquired the applicable participation or (B) the sale of the
participation to such Participant is made with the Borrower’s prior written
consent (not to be unreasonably withheld).  Any Participant that is a Non-U.S.
Lender shall not be entitled to the benefits of Section 2.17 unless such
Participant complies with Section 2.17(e) and (f). 

(d)        Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section 10.6 shall not apply to any such pledge
or assignment of a security interest; provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or Assignee for such Lender as a party
hereto.

(e)        The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.

(f)        Notwithstanding anything to the contrary contained herein, any Lender
may, at any time, assign all or a portion of its rights and obligations under
this Agreement in respect of its Term Loans to the Borrower on a non-pro rata
basis (A) through a “Dutch auction”, pursuant to procedures to





83

--------------------------------------------------------------------------------

 



be mutually agreed to by the Borrower and the Administrative Agent, and open to
all Lenders holding the relevant Term Loans on a pro rata basis (a “Dutch
Auction”) or (B) through open market purchases, in each case with respect to
clauses (A) and (B), without the consent of the Administrative Agent or any
Lender; provided that:

(i)        any Term Loans acquired by the Borrower shall be retired and
cancelled immediately upon the acquisition thereof; provided that upon any such
retirement and cancellation, the aggregate outstanding principal amount of the
Term Loans shall be deemed reduced by the full par value of the aggregate
principal amount of the Term Loans so retired and cancelled;

(ii)        in connection with any assignment effected pursuant to a Dutch
Auction and/or open market purchase conducted by the Borrower, (A) the Borrower
may not use the proceeds of any Revolving Loans to fund such assignment and (B)
no Default or Event of Default exists at the time of acceptance of bids for the
Dutch Auction or the confirmation of such open market purchase, as applicable;
and

(iii)        the Borrower shall be required to represent and warrant that it is
not in possession of material non-public information with respect to Parent, the
Borrower and/or any subsidiary thereof and/or their respective securities in
connection with any assignment permitted by this Section 10.6(f).

10.7         Adjustments; Set‑off.    (a)  Except to the extent that this
Agreement or a court order expressly provides for payments to be allocated to a
particular Lender or to the Lenders under a particular Facility, if any Lender
(a “Benefitted Lender”) shall receive any payment of all or part of the
Obligations owing to it (other than in connection with an assignment made
pursuant to Section 10.6), or receive any realization on account of any
Collateral in respect thereof (whether voluntarily or involuntarily, by set‑off,
pursuant to events or proceedings of the nature referred to in Section 8(f), or
otherwise), in a greater proportion than any such payment to or realization
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such realization, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such realization ratably with each of
the Lenders; provided,  however, that if all or any portion of such excess
payment or benefits is thereafter recovered from such Benefitted Lender, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest.

(b)        In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any Obligations becoming due and payable by the Borrower
(whether at the stated maturity, by acceleration or otherwise) and an Event of
Default having occurred and being continuing, to apply to the payment of such
Obligations, by setoff or otherwise, any and all deposits (general or special,
time or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any Affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrower; provided that
if any Defaulting Lender shall exercise any such right of setoff, (i) all
amounts so set-off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of this Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender, and the Lenders and (ii) the Defaulting Lender shall
provide promptly to the Administrative





84

--------------------------------------------------------------------------------

 



Agent a statement describing in reasonable detail the obligations owing to such
Defaulting Lender as to which it exercised such right of set-off.  Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such application.

10.8         Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by email
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

10.9         Severability.  Any provision of this Agreement that is prohibited
or or held to be invalid, illegal or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition,
invalidity, illegality or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10       Integration.  This Agreement and the other Loan Documents represent
the entire agreement of Parent, the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

10.11       GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12       Submission to Jurisdiction; Waivers.  Each of Parent, the Borrower,
the Administrative Agent and the Lenders hereby irrevocably and unconditionally:

(a)        submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York, the courts of the
United States for the Southern District of New York, and appellate courts from
any thereof; provided that nothing contained herein or in any other Loan
Document will prevent any Lender or the Administrative Agent from bringing any
action to enforce any award or judgment or exercise any right under the Security
Documents or against any Collateral or any other property of any Loan Party in
any other forum in which jurisdiction can be established;

(b)        consents and agrees that any such action or proceeding shall be
brought in such courts and waives any objection that it may now or hereafter
have to the venue of any such action or proceeding in any such court or that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same;

(c)        agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Parent or the Borrower,
as the case may be at its address set forth in Section 10.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto;





85

--------------------------------------------------------------------------------

 



(d)        agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and

(e)        waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 10.12 any special, exemplary, punitive or consequential damages.

10.13       Acknowledgements.  Each of Parent, the Borrower, the Administrative
Agent and the Lenders hereby acknowledges that:

(a)        it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

(b)        neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Parent or the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and Parent
and the Borrower, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

(c)        no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Parent, the Borrower and the Lenders.

10.14       Releases of Guarantees and Liens.  (a)  Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender) to take any action requested by the Borrower
having the effect of releasing any Collateral or guarantee obligations (i) to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document or that has been consented to in accordance with Section 10.1
or (ii) under the circumstances described in paragraph (b) below.

(b)        At such time as the Loans, the other obligations under the Loan
Documents (other than obligations under or in respect of Specified Swap
Agreements or Specified Cash Management Agreements and contingent
indemnification obligations) shall have been paid in full, the Commitments have
been terminated and no Letters of Credit shall be outstanding (unless cash
collateralized in a manner reasonably satisfactory to the Issuing Lender), the
Collateral shall be released from the Liens created by the Security Documents,
and the Security Documents and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent and each Loan
Party under the Security Documents shall terminate, all without delivery of any
instrument or performance of any act by any Person.  At the request and sole
expense of any Loan Party following any such termination, the Administrative
Agent shall deliver to such Loan Party any Collateral held by the Administrative
Agent on behalf of the Administrative Agent and the Lenders hereunder, and
execute and deliver to such Loan Party such documents as such Loan Party shall
reasonably request to evidence such termination.

10.15       Confidentiality.  Each of the Administrative Agent, the Issuing
Lender and each Lender agrees to keep confidential all non-public information
provided to it by any Loan Party, the Administrative Agent or any Lender
pursuant to or in connection with this Agreement; provided that nothing herein
shall prevent the Administrative Agent, the Issuing Lender or any Lender from
disclosing any such information (a) to the Administrative Agent, the Issuing
Lender, any other Lender or any Affiliate thereof, (b) subject to an agreement
to comply with the provisions of this Section 10.15, to any actual or
prospective Transferee or any direct or indirect counterparty to any Swap
Agreement (or any





86

--------------------------------------------------------------------------------

 



professional advisor to such counterparty), (c) to its employees, directors,
agents, attorneys, accountants and other professional advisors or those of any
of its Affiliates, (d) upon the request or demand of any Governmental Authority,
(e) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (f) if requested
or required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, (i) in
connection with the exercise of any remedy hereunder or under any other Loan
Document, or (j) if agreed by the Borrower in its sole discretion, to any other
Person.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities.  Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

10.16       WAIVERS OF JURY TRIAL.  PARENT, THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

10.17       USA PATRIOT Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the USA PATRIOT
Act.

10.18       Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)        the effects of any Bail-In Action on any such liability, including,
if applicable:





87

--------------------------------------------------------------------------------

 



(i)        a reduction in full or in part or cancellation of any such liability;

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document;

(iii)        the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

 



88

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

RMCO, LLC

 

 

 

 

By:

/s/ Karri Callahan

 

 

Name: Karri Callahan

 

 

Title:   Chief Financial Officer

 

 

 

 

 

RE/MAX, LLC

 

 

 

 

By:

/s/ Karri Callahan

 

 

Name: Karri Callahan

 

 

Title:   Chief Financial Officer





[Signature Page to the Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

JPMorgan Chase Bank, N.A., as Administrative

 

Agent and as a Lender

 

 

 

 

By:

/s/ Karl Thomasma

 

 

Name: Karl Thomasma

 

 

Title:   Senior Underwriter

 

[Signature Page to the Credit Agreement]

--------------------------------------------------------------------------------